

Exhibit 10.28
*** Where this marking appears throughout this Exhibit 10.28, information has
been omitted pursuant to a request for confidential treatment and such
information has been filed with the Securities and Exchange Commission
separately.


LESSEE OPERATED
FACILITIES LEASE AGREEMENT NO. 2019-00068




This Lessee Operated Facilities Lease Agreement No. 2019-00068 (“Agreement”) is
entered into as of January 1, 2019 (“Effective Date”), by and between BKEP
Materials, L.L.C., a Texas limited liability company (“BKEP Materials”), BKEP
Asphalt, L.L.C., a Texas limited liability company (“BKEP Asphalt” collectively
with BKEP Materials, “Lessor”), and Ergon Asphalt & Emulsions, Inc., a
Mississippi corporation (“Lessee”) Lessor and Lessee are sometimes referred to
individually as “Party” and collectively as the “Parties”.


RECITALS


WHEREAS, Lessor owns and/or leases certain facilities listed in Exhibit A-1 that
are used to process, handle and store asphalt and has rights under certain rail
leases listed in Exhibit A-2 (“Rail Leases”) that serve certain of the
facilities listed in Exhibit A-1 (the facilities and Rail Leases, collectively,
the “Facilities”); and


WHEREAS, Lessee desires to lease from Lessor the Facilities and Lessor desires
to lease the Facilities to Lessee; and


WHEREAS, Lessee and Lessor are parties to that certain Master Facilities Lease
Agreement and Master Facilities Sublease and Sublicense Agreement, each dated as
of November 11, 2010 and expiring December 31, 2018 (the “2010 Agreements”); and


WHEREAS, the Parties desire to terminate and supersede the 2010 Agreements as of
the Effective Date; and


WHEREAS, Lessee shall be responsible for operating and maintaining the
Facilities as set forth herein.


NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement, the Parties agree to the following terms and conditions.


Article 1.    Definitions.


In this Agreement, unless the context requires otherwise, the terms defined in
the preamble and text of this Agreement have the meanings indicated and the
following terms will have the meanings indicated below:


“2009 Agreements” means those certain Facilities Lease Agreements dated May 18,
2009 relating to the lease and use of Lessor’s Facilities in Austin, Texas;
Dodge City, Kansas; Halstead, Kansas; Lawton, Oklahoma; Little Rock, Arkansas;
Memphis, Tennessee; Salina, Kansas and Garden City, Georgia, and those certain
Facility Sublease Agreements and Facility Sublicense Agreement, also dated May
18, 2009, relating to the sublease and/or sublicense of Lessor’s Facilities in
Catoosa, Oklahoma, Ardmore, Oklahoma, Parsons, Tennessee, Muskogee, Oklahoma and
El Dorado, Kansas.


1

--------------------------------------------------------------------------------






“Abatement Equipment” has the meaning set forth in Section 10.8.


“Affiliate(s)” means, in relation to a Party, any Person that (i) directly or
indirectly controls such Party, (ii) is directly or indirectly controlled by
such Party or (iii) is directly or indirectly controlled by a Person that
directly or indirectly controls such Party. For this purpose, “control” of any
entity or Person means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of any Person,
whether through the ownership of a majority of equity interests or voting power
or control in fact of the entity or Person or otherwise. For the purposes of
this Agreement, however, Blueknight Energy Partners, L.P. and each of its
subsidiaries, either direct or indirect, shall not be considered the Affiliate
of Lessee and any of Lessee’s other Affiliates.


“Applicable Law” means (i) any law, statute, regulation, code, ordinance,
license, decision, order, writ, injunction, decision, directive, judgment,
policy, rule or decree of any Governmental Authority and any judicial or
administrative interpretations thereof, (ii) any agreement, concession or
arrangement with any Governmental Authority and (iii) any license, permit or
compliance requirement by any Governmental Authority, in each case applicable to
either Party and as amended or modified from time to time.


“Bankrupt” means a person or entity that (i) is dissolved, other than pursuant
to a consolidation, amalgamation, or merger, (ii) becomes insolvent or is unable
to pay its debts or fails or admits in writing its inability generally to pay
its debts as they become due, (iii) makes a general assignment, arrangement or
composition with or for the benefit of its creditors, (iv) institutes or has
instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditor’s rights, or a petition is presented for its
winding-up or liquidation, (v) has a resolution passed for its winding-up,
official management, or liquidation, other than pursuant to a consolidation,
amalgamation, or merger, (vi) seeks or becomes subject to the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee,
custodian, or other similar official for all or substantially all of its assets,
(vii) has a secured party take possession of all or substantially all of its
assets, or has a distress, execution, attachment, sequestration, or other legal
process levied, enforced, or sued on or against all or substantially all of its
assets, (viii) causes or is subject to any event which, under Applicable Law,
has an analogous effect to any of the events specified in clauses (i) through
(vii) above, inclusive, or (ix) takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in any of the foregoing
acts.


“Business Day” means a twenty-four (24) hour period ending at 5:00 p.m., at the
prevailing time in the Central Time Zone, on a weekday on which banks are open
for general commercial business in Oklahoma City.


“Calendar Year” means a period of 365 consecutive days commencing on January 1st
and each successive period of 365 consecutive days during the Term of this
Agreement with the exception of any Calendar Year in which February has 29 days
when the period will be 366 consecutive days.


“Casualty” has the meaning set forth in Section 12.9.


“Commencement Date” has the meaning set forth in Article 3.


“Confidential Information” has the meaning set forth in Article 9.


“Continuing Rail Use Rights” has the meaning set forth in Section 2.1(b).




2

--------------------------------------------------------------------------------




“Cost” has the meaning set forth in Section 12.9.


“Default” or “Event of Default” means an occurrence of the events or
circumstances described in Article 17.
“Defaulting Party” has the meaning set forth in Section 17.2.
“Disclosing Party” has the meaning set forth in Article 9.


“Encumbrances” has the meaning set forth in Section 26.


“Environmental, Health, Safety, Transportation, and Security Laws” shall mean
and include all applicable federal, state, local, or municipal laws, rules,
regulations, statutes, ordinances, or orders of any Governmental Authority
relating to (i) the control of any pollutant, or protection of health or the
air, water, or land; (ii) waste generation, handling, treatment, storage,
disposal, discharge, release, emission, or transportation; (iii) exposure to
hazardous, toxic, or other substances alleged to be harmful; (iv) the protection
of any endangered or at-risk plant or animal life; (v) occupational or public
health and safety; (vi) transportation, including transportation of materials;
or (vi) site or homeland security, including prevention and disruption of
terrorist attacks, the protection of the public, resources, and infrastructure,
or response to terrorist attacks. Environmental, Health, Safety, Transportation,
and Security Laws shall include, but not be limited to, the Clean Air Act, 42
U.S.C. 7401 et seq., the Clean Water Act, 33 U.S.C. § 1251 et seq., the Resource
Conservation Recovery Act ("RCRA"), 42 U.S.C. § 6901 et seq., the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq., the Safe Drinking Water Act,
42 U.S.C. § 300f et seq., the Comprehensive Environmental Response, Compensation
and Liability Act ("CERCLA"), 42 U.S.C. § 9601 et seq., the Atomic Energy Act,
42 U.S.C. § 2011 et seq., the Occupational Health and Safety Act ("OSHA"), 29
U.S.C. § 651 et seq., the Ports and Waterways Safety Act, 33 U.S.C. § 1221 et
seq., the Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et seq., and
the Homeland Security Act, 6 U.S.C. § 101 et seq. and the Critical
Infrastructure Information Act, 6 U.S.C. § 131 et seq.; and all applicable
executive orders and state, local, and municipal laws, rules, regulations,
statutes, ordinances, and orders dealing with the subject matter of the above
federal statutes.


“Expiration Exercise Notice” has the meaning set forth in Section 28.2.
 
“Expiration Offered Facilities” has the meaning set forth in Section 28.2.


“Expiration ROFO Notice” has the meaning set forth in Section 28.2.


“Expiration ROFO Period” has the meaning set forth in Section 28.2.


“Facilities” has the meaning indicated in the Recitals.


“Facilities Lease Agreement” has the meaning set forth in the Recitals.


“Fixed Lessee Improvements” has the meaning set forth in Section 8.1.


“Force Majeure” means (i) strikes, lockouts, or other industrial disputes or
disturbances, (ii) acts of the public enemy or of belligerents, hostilities or
other disorders, wars (declared or undeclared), blockades, thefts,
insurrections, riots, civil disturbances, or sabotage, (iii) acts of nature,
landslides, severe lightning, earthquakes, fires, tornadoes, hurricanes, storms,
and warnings for any of the foregoing which may necessitate the precautionary
shut-down of pipelines, trucks, docks, loading and unloading facilities, storage
tanks, or other related facilities, floods, washouts, freezing of machinery,
equipment, or lines of pipe, inclement


3

--------------------------------------------------------------------------------




weather that necessitates extraordinary measures and expense to construct
facilities or maintain operations, tidal waves, perils of the sea, and other
adverse weather conditions or unusual or abnormal conditions of the sea or other
water, (iv) arrests and restraints of, or other interference or restrictions
imposed by, governments (either federal, state, civil, or military and whether
legal or de facto or purporting to act under some constitutions, decree, law, or
otherwise), necessity for compliance with any court order, or any law, statute,
ordinance, regulation, or order promulgated after the Effective Date by a
Governmental Authority having or asserting jurisdiction , embargoes or export or
import restrictions, expropriation, requisition, confiscation, or
nationalization, (v) epidemics or quarantine, explosions, electric power
shortages, (vi) breakage or accidents to equipment, machinery, plants,
facilities, lines of pipe, or trucks or vessels, which were not reasonably
foreseeable and which were not within the control of the Party claiming
suspension of its obligations under this Agreement pursuant to Section 24 and
which by the exercise of reasonable due diligence such Party is unable to
prevent or overcome, or (vii) or any other causes, whether of the kind
enumerated above or otherwise, which were not reasonably foreseeable, and which
are not within the control of the Party claiming suspension of its obligations
under this Agreement pursuant to Section 24 and which by the exercise of
reasonable due diligence such Party is unable to prevent or overcome.


“Formula” has the meaning set forth in Section 12.9.


“Governmental Authority” means any foreign or U.S. federal, state, regional,
local or municipal governmental body, agency, instrumentality, board, bureau,
commission, department, authority, or entity established or controlled by a
government or subdivision thereof, including any legislative, administrative, or
judicial body, or any person purporting to act therefor.


“Hazardous Materials” shall mean any (i) for the purpose of this Agreement,
petroleum or petroleum products; (ii) asbestos or asbestos-containing materials;
(iii) hazardous substances as defined by § 101(14) of CERCLA; (iv) radioactive
substances; and (v) any other chemical, substance, or waste that is regulated by
any Governmental Authority under any Environmental, Health, Safety,
Transportation, and Security Law.


“Initial Offer” has the meaning set forth in Section 28.2.


“Last Look Offer” has the meaning set forth in Section 28.3.


“Lessee Indemnitees” has the meaning set forth in Section 11.2.


“Lessor Indemnitees” has the meaning set forth in Section 11.1.


“Liability” means any obligation, liability, charge, deficiency, assessment,
interest, penalty, judgment, award, and costs (including reasonable attorneys’
fees and other fees, court costs, and other disbursements). The term also
includes any liability that directly or indirectly arises out of or is related
to any claim, proceeding, judgment, settlement, or judicial or administrative
order made or commenced by any Third Party or Governmental Authority.


“Loss Notice” has the meaning set forth in Section 12.9.


“Month” means a calendar month.




4

--------------------------------------------------------------------------------




“Non-Compliance Notice” has the meaning set forth in Section 10.4.


“Performing Party” has the meaning set forth in Section 17.2.
“Permitted Encumbrances” has the meaning set forth in Section 26.
“Premises” has the meaning set forth in Section 2.3.


“Product” means asphalt-related goods.


“Rail Leases” has the meaning set forth in the Recitals.


“Receiving Party” has the meaning set forth in Article 9.


“Released Party” has the meaning set forth in Section 12.8.


“Releasing Party” has the meaning set forth in Section 12.8.


“Rejection Notice” has the meaning set forth in Section 28.2.


“Term” has the meaning set forth in Article 3.


“Term Exercise Notice” has the meaning set forth in Section 28.1.


“Term First Refusal Right” has the meaning set forth in Section 28.1.


“Term Offered Facilities” has the meaning set forth in Section 28.1.


“Term ROFR Notice” has the meaning set forth in Section 28.1.


“Term ROFR Period” has the meaning set forth in Section 28.1.


“Transfer” has the meaning set forth in Section 28.3.


“Third Party” means any entity other than Lessor, Lessee, or their respective
Affiliates.


“Underlying Lease” has the meaning set forth in Section 2.1.


“Underlying Lessor” has the meaning set forth in Section 2.1.


“Volumes Report” has the meaning set forth in Section 23.1.


Article 2.    Premises and Uses.


2.1    Facilities.


(a)    Lessor owns and/or leases the Facilities described on Exhibit A-1. To the
extent Lessor leases the Facilities, Lessee acknowledges this Agreement is
deemed a “sublease” and is therefore further subject to the applicable lease
agreement, which may be amended or revised from time to time, described in
Exhibit A-3 describing Parsons, TN, Catoosa, OK; Ardmore, OK; El Dorado, KS
(each applicable lease agreement referred to as an “Underlying Lease”).  The
lessor under an Underlying Lease is referred to herein as the “Underlying
Lessor.”  References to Underlying Lessor and the rights and obligations of


5

--------------------------------------------------------------------------------




Underlying Lessor shall only apply at the respective subleased locations of
Parsons, TN, Catoosa, OK; Ardmore, OK; El Dorado, KS. Lessee shall strictly
comply with all rights and obligations set forth in any applicable Underlying
Lease. Lessor shall not voluntarily terminate any Underlying Lease without
Lessee’s prior written consent and shall consult with Lessee regarding any
renewals of any Underlying Lease. If for any reason the term of any Underlying
Lease shall terminate prior to the expiration or termination of the Term and the
Parties are not otherwise able to procure the continuing use of the property
covered by the Underlying Lease from the applicable Underlying Lessor
(“Continuing Sublease Rights”), then this Agreement shall be automatically
terminated with respect to the Facility covered by such Underlying Lease and the
fees set forth in Exhibit B shall be equitably adjusted to reflect the partial
termination as to such Facility.


(b)    Lessee shall have the rights of Lessor under the Rail Leases, and Lessee
shall be subject to the terms and conditions of the Rail Leases and perform all
obligations of Lessor as lessee under each of the Rail Leases which accrue
during the Term (but not any obligations which survive the termination of any
Rail Lease which is terminated prior to the expiration of the Term), except that
Lessor shall be obligated to timely pay rents or other sums due thereunder so
long as Lessee pays all rent due under this Agreement. Lessee agrees to
indemnify Lessor, and hold Lessor harmless, from and against any and all claims,
damages, losses, expenses, and liabilities (including reasonable attorneys’
fees) incurred as a result of Lessee’s non-performance or non-observance of any
of Lessor’s obligations as lessee under the Rail Leases which, as a result of
this Agreement, became an obligation of Lessee. If Lessee makes any payment to
Lessor pursuant to this indemnity, Lessee shall be subrogated to the rights of
Lessor concerning such payment. Lessee shall not do, nor permit to be done, any
act or thing which is, or with notice or the passage of time would be, a default
under the Rail Leases. Lessee shall look solely to the lessors under each of the
Rail Leases for all services to be provided by such lessors thereunder and shall
not, under any circumstances, seek nor require Lessor to perform any of such
services, nor shall Lessee make any claim upon Lessor for any damages which may
arise by reason of any such lessor’s default under the Rail Leases. However,
Lessor shall reasonably cooperate with Lessee to exercise or enable Lessee to
exercise any rights or remedies available to enforce each Rail Lease for
Lessee’s benefit in the event of a default by the lessor under each Rail Lease.
Lessor agrees to indemnify Lessee, and hold Lessee harmless, from and against
any and all claims, damages, losses, expenses, and liabilities (including
reasonable attorneys’ fees) incurred as a result of Lessor’s non-performance of
its obligations with respect to the Rail Leases as set forth in this paragraph,
so long as Lessee has paid all rent due under this Agreement. Lessor shall not
do, nor permit to be done, any act or thing which is, or with notice or the
passage of time would be, a default under the Rail Leases. Lessor shall not
voluntarily terminate any Rail Lease without Lessee’s prior written consent and
shall consult with Lessee with respect to any renewals of any Rail Lease. If for
any reason the term of any Rail Lease shall terminate prior to the expiration or
termination of the Term and the Parties are not otherwise able to procure the
continuing use of the property covered by the Rail Lease from the applicable
landlord (“Continuing Rail Use Rights”), then Lessee shall have the option to
terminate this Agreement with respect to the Facility served by such Rail Lease
or continue this Lease in effect, and in either case the fees set forth in
Exhibit B shall be equitably adjusted to reflect the partial termination as to
such Facility or continuation of the Lease without such rail service.


2.2    For the rentals and upon and subject to the terms and conditions
hereinafter set forth, Lessor agrees to and hereby does lease (including
sublease as applicable) the Facilities to Lessee, and Lessee agrees to and
hereby does lease (including sublease as applicable) the Facilities from Lessor.
This Agreement amends, restates and supersedes the 2009 Agreement and the 2010
Agreements.


6

--------------------------------------------------------------------------------




2.3    The Facilities include the land, buildings, improvements, asphalt
storage, rail track (if present), and processing assets (collectively, the
“Premises”) along with the associated: (i) storage, use, and occupancy rights
to, of, or in any buildings, fixtures, equipment, or other physical assets on
the Premises or hereinafter constructed on the Premises, (ii) necessary rights
of ingress, egress, storage, and transportation (including all existing rights
to rail service) to, on, or over the Premises for Lessee and Lessee's agents,
invitees, customers, or representatives, as reasonably necessary to further
Lessee's operations at the Premises, and (iii) right to receive, use, and enjoy
public and private utility services at the Premises, to include, but not limited
to sewer, water, electricity, fuel, waste disposal, and telephone, all at
Lessee's sole expense; provided, however, subject to Section 8.1, that nothing
in this Section 2.3 shall be deemed to vest in Lessor title to any Lessee
Improvements. Lessee may use the Premises for the uses permitted hereunder and
for no other purpose unless agreed to in writing by the Parties.


2.4    Lessee accepts the Facilities on the Commencement Date of the Term of
this Agreement AS-IS, WHERE-IS, and without warranty of any kind, express or
implied, including, but not limited to, any warranty of habitability,
suitability, or fitness for a particular purpose; provided, however, that the
foregoing shall not constitute a waiver by Lessee of Lessor’s obligations with
respect to, or Lessee’s acceptance of, any maintenance or repair items existing
as of the Effective Date.


2.5    The Facilities are to be used for the receipt, storage, manufacturing,
blending, shipping and delivery of Products and all purposes reasonably related
thereto. No other uses are allowed without Lessor’s prior written approval, such
approval not to be unreasonably withheld, conditioned or delayed.


2.6    No water rights or mineral rights of any type are conveyed to Lessee by
this Agreement. Water may be used for all ordinary and necessary purposes
incident to operation of the Facilities, including, without limitation for the
manufacturing and for the dilution of Products, but for no other purpose without
Lessor’s prior written approval, such approval not to be unreasonably withheld,
conditioned or delayed.
 
Article 3.    Term.


This term of this Agreement shall be deemed to have commenced on January 1, 2019
(“Commencement Date”) and shall terminate on December 31, 2023 (the “Term”).


Article 4.    Compensation.


4.1    Except as provided elsewhere herein, during the Term of this Agreement,
Lessee shall pay to Lessor the fees set forth on Exhibit B attached hereto.


4.2    All fees and charges reflected in Lessor’s invoices are due and payable
within thirty (30) days of the date of receipt of Lessor’s invoice. Payment must
be made by electronic wire transfer of same day available federal funds to
Lessor’s account and bank, both as indicated on Lessor’s invoice. Invoices may
be sent by electronic mail and telephone facsimile. Payments that are not
disputed and that are not made within the agreed or designated terms shall bear
interest from the original due date at the lesser of (i) the rate of 18% per
annum and (ii) the highest rate allowed by Applicable Law. If Lessee disputes
any portion of an invoice, Lessee must pay the undisputed portion of the invoice
as set forth in this Section 4.2. Overdue amounts or disputed amounts that are
resolved in favor of the Lessor will accrue interest at the Interest Rate from
the date that payment is due until paid in full and Lessee will pay all of
Lessor’s reasonable, out-of-pocket costs (including reasonable attorneys’ fees
and court costs) of collecting past due payments and late payment charges,
whether or not suit is brought.




7

--------------------------------------------------------------------------------




Article 5.    Asphalt and Raw Materials.


Lessee shall be solely responsible to furnish all asphalt, related raw
materials, and all Products at the Premises, including storage tank heels.


Article 6.    Contract Limited to Available Capability and Capacity.


Lessee will only process those qualities, grades, and quantities of Products
that are compatible with the processing capabilities of the Premises as of the
Effective Date, unless otherwise agreed by the Parties. Lessee shall not process
at the Facilities any Products or other materials which damage the Facilities or
reduce the capacity or capability of the Facilities and, in the event Lessee
processes any such Product or material at the Facilities, Lessee shall repair
and restore the Facilities to their condition immediately prior to the
Commencement Date of this Agreement.


Article 7.    Title and Risk of Loss.


Title to asphalt, raw materials, and Products received, unloaded, stored, or
otherwise handled at the Premises shall be in the name of Lessee, contractors,
or its customers and asphalt, raw materials and Products shall be the sole
responsibility of Lessee.


Article 8.    Improvements.


8.1    Subject to (i) Lessor's written approval, which approval may relate to
design, location, construction methods, and installation procedures and which
shall not be unreasonably withheld, conditioned or delayed and (ii) the terms,
provisions, and conditions of this Agreement, Lessee may construct or place upon
the Premises, at Lessee’s sole expense, improvements required by Lessee (“Lessee
Improvements”) for the purpose of furthering Lessee's permitted use of the
Premises. Such improvements, if permanently placed or affixed to the Premises,
shall become the property of Lessor at termination or expiration of this
Agreement (the “Fixed Lessee Improvements”), except as otherwise agreed to in
writing by the Parties. Lessee shall not remove or dispose of any of the leased
assets or Fixed Lessee Improvements at the Premises (but expressly excluding all
other Lessee Improvements which may be removed at Lessee’s discretion) without
the prior written approval of Lessor, such approval not to be unreasonably
withheld, conditioned or delayed. Lessee shall notify Lessor within three (3)
days of any damage to any part of the Premises. Nothing in this section shall
limit Lessee’s right to remove its trade fixtures and moveable equipment
installed by Lessee. Lessee shall not impair or negatively impact the original
capability of the Facilities.


8.2    Subject to the prior written approval of Lessor, which approval shall not
be unreasonably withheld, Lessee shall have the right to install and maintain
signage at the Leased Premises at Lessee’s sole cost and expense (including but
not limited to construction costs, permits, and licensing fees) and in
conformity with all Applicable Laws, restrictive covenants, ordinances, rules,
and regulations; provided that such signage shall only relate to Lessee’s
occupancy of and operations on the Leased Premises. During the Term of this
Agreement, Lessee shall maintain any such signage at the Leased Premises in good
repair and in compliance with Applicable Laws. Upon the expiration or earlier
termination of this Agreement, Lessee shall remove all signage and repair and
restore any damage to the Premise resulting from the installation or removal of
any such signage at Lessee’s sole cost and expense.






8

--------------------------------------------------------------------------------




Article 9.    Confidentiality.


9.1    Confidential Information. The term “Confidential Information” means all
nonpublic information, including technical information, trade or business
secrets, or the like, disclosed by either Party to the other Party in carrying
out the terms and purpose of this Agreement, either directly or indirectly, in
writing, orally or by inspection of tangible objects (including without
limitation written or printed documents, email correspondence and attachments,
electronic files, and computer disks, whether machine or user readable).
“Confidential Information” includes, without limitation, information relating to
a Party's research, development, trade secrets or business affairs that the
Party treats as confidential. The Parties acknowledge and agree that any and all
information regarding this Agreement, including without limitation the terms and
conditions of this Agreement, shall be deemed to be Confidential Information.
Without limiting the generality of the foregoing, Lessor acknowledges and agrees
that all Volume Reports and the contents thereof submitted pursuant to Section
23.1 constitute Confidential Information. The term “Receiving Party” means a
Party that receives Confidential Information of the other Party (“Disclosing
Party”).


9.2    Restrictions on Disclosure. The Receiving Party shall maintain in
confidence the Confidential Information so received and will not use such
information, except to the extent permitted under this Agreement, to the
detriment of the Disclosing Party, until such time as the Confidential
Information so received enters the public domain other than by the act or
omission of the Receiving Party. A Receiving Party shall limit disclosure of the
Disclosing Party’s Confidential Information to those of its employees,
subcontractors, attorneys, agents, and consultants with a need to know the
Confidential Information, subject to a nondisclosure obligation comparable in
scope to this Article 9. Each Party shall protect the other Party’s Confidential
Information using the same degree of care (but no less than a reasonable degree
of care) that it uses to protect its own Confidential Information. The
obligations imposed by this Section shall be during the Term of this Agreement
and for six (6) years thereafter; provided, however, such obligations shall not
apply to any Confidential Information that: (i) is or becomes publicly known
through no fault of the Receiving Party; (ii) is developed independently by the
Receiving Party prior to the date of disclosure; (iii) is obtained by the
Receiving Party from a Third Party not known by Receiving Party to be prohibited
from disclosing the information without confidentiality restrictions or (iv) as
required by Applicable Law or by regulation. A Receiving Party also may disclose
Confidential Information to the extent required by a court or other Governmental
Authority, provided that the Receiving Party, if not legally prohibited from
doing so, promptly notifies the Disclosing Party of the disclosure requirement
prior to disclosure and cooperates with the Disclosing Party (at the latter’s
expense and at its request) to resist or limit the disclosure.


9.3    Injunctive Relief. Receiving Party acknowledges and agrees that a breach
or threatened breach of the confidentiality obligations set forth herein may
result in immediate and irreparable damage to the Disclosing Party for which
there may be no adequate remedy at law, and, in such event, the Disclosing Party
may seek appropriate injunctive relief. Disclosing Party’s pursuit of any remedy
will not constitute a waiver of any other right or remedy available under this
Agreement or under Applicable Law.




9

--------------------------------------------------------------------------------




Article 10.    Environmental, Health, Safety, Transportation, and Security.


10.1    Lessee shall use the Premises only for the purpose contemplated by this
Agreement and related purposes associated with asphalt facility operations
consistent with the Products and Facilities and in compliance with
Environmental, Health, Safety, Transportation, and Security Laws.


10.2    Lessee shall not permit the Premises to be used for any unlawful
purpose.


10.3    Lessee shall conduct operations on the Premises in compliance with all
applicable Environmental, Health, Safety, Transportation, and Security Laws and
manage Hazardous Materials on the Premises for which Lessee is responsible
hereunder in compliance with all Applicable Laws. Lessee shall promptly, and in
any event within twenty-four hours of Lessee becoming aware of the occurrence,
notify Lessor of (i) any spill of fifty (50) gallons or more of any asphalt
cement or asphalt cement containing Product; (ii) any spill of five (5) gallons
or more of any chemical, diluent, or related product; (iii) any release or spill
of a Hazardous Material at the Premises that requires reporting under any
Applicable Law or by a Governmental Authority or requires a response action,
including remediation, under Environmental, Health, Safety, Transportation, and
Security Laws; (iv) any tank leak or tank over-fill; and (v) any Notice of
Violation, Cease and Desist or Consent Decree from any Governmental Authority,
or the negotiation of any of these. Lessee shall promptly and completely
implement any response action with respect to such release or spill required
under any Applicable Law or by a Governmental Authority. Lessee shall provide
Lessor with copies of any reports or monitoring results provided to a
Governmental Authority with respect to any such release, spill, or response
action no later than five (5) Business Days following the submittal thereof to
any Governmental Authority. Furthermore, Lessee also shall provide to Lessor
copies of any and all correspondence to or from any Governmental Authority
relating to the release, spill, or response action within five (5) Business Days
of the date the correspondence is sent or received by Lessee, as applicable. In
the event of any spill, Lessee shall remediate any environmental contamination
resulting from such spill, and clean or re-skin structures and piping to remove
any staining at the Premises caused by such spill.


10.4    Without limiting the generality of the foregoing,


(a)    Lessee shall be responsible for complying with any and all notification
or reporting requirements under Environmental, Health, Safety, Transportation,
and Security Laws arising out of Lessee's use of the Premises; provided,
however, that Lessor retains the right but not the obligation to make, after
prior written notice to the Lessee, any environmental notification or report
required by law and involving the Premises which has not been completely
performed or provided by Lessee. Lessee shall keep Lessor fully informed and
provide Lessor with documentation pertaining to any notification or reporting
under Environmental, Health, Safety, Transportation, and Security Laws
applicable to the Premises or Lessee's operations thereon.


(b)    Lessee shall, at Lessee's own cost and expense, obtain and maintain in
effect during the Term of this Agreement such environmental, health, safety,
transportation, and security permits, licenses, plans, approvals, or other such
authorizations under Environmental, Health, Safety, Transportation, and Security
Laws as are necessary for Lessee to comply with Lessee's duties and obligations
under this Agreement, as are necessary for Lessee to comply in all respects with
Applicable Law, and as are necessary for Lessee to conduct its operations on the
Premises. By way of example, but not limitation, such necessary environmental
permits or plans may include, but will not be limited to, Title V and applicable
state Air Operating Permits, Spill Prevention Control, Countermeasure Plan, and
Facility Response Plan as both plans are set forth in 40 CFR Part 112, U.S.
Coast Guard Facility Security Plans, and such other plans or permits that may be
required by any and all local, state, and federal agencies. By way of further
example, but not limitation, and more specific to requirements under the Spill
Prevention Control and Countermeasure regulations as outlined in 40 CFR Part 112
as applied to above-ground oil storage containers, Lessee shall,


10

--------------------------------------------------------------------------------




at Lessee's own cost and expense, obtain and maintain in effect during the Term
of this Agreement all permits, plans, schedules, testing requirements, tank
preparation and cleaning, administrative processes, consultant requirements,
procedures, and internal/external tank inspections. Lessee will provide Lessor
with all proposed testing schedules and tank inspection methodology in advance
of Lessee's implementation of such inspections. Lessee will provide Lessor with
copies of all information pertaining to the actual findings of the tank
inspections and any other tank integrity information from Lessee's
implementation of such tank inspections. In the event any inspections conducted
by Lessee or its contractor(s) uncover any probable areas of concern, Lessee
shall submit to Lessor a proposed schedule outlining the estimated timing and
costs for repair. The cost for any such tank repairs shall be allocated between
Lessor and Lessee pursuant to the provisions of Article 15. Lessee will give
Lessor written notice and obtain Lessor's prior written approval, such approval
not to be unreasonably withheld, conditioned or delayed, for any and all
additions or improvements to the Premises requiring a new permit or a permit
modification under Environmental, Health, Safety, Transportation, and Security
Laws.


(c)    Lessee shall promptly, and in any event within five (5) Business Days of
receipt or, as applicable, issuance or assessment, notify and provide copies to
Lessor of any and all warning letters, notices of violation, consent orders or
decrees, notices of stipulation, including any monetary penalties assessed, and
any similar correspondence from any Governmental Authority (collectively,
“Non-Compliance Notices”) relating to any allegation or declaration of
non-compliance with, or need for investigation, remedial, or other response
action under, any Environmental, Health, Safety, Transportation, and Security
Law, regardless of whether Lessee disputes such Non-Compliance Notice. Lessee is
further obligated to provide Lessor with copies of its response to any such
Non-Compliance Notice no later than five (5) Business Days after submittal
thereof, fully explaining how the non-compliance matter or required
investigation, remedial, or other response action is to be resolved or why
Lessee believes that the alleged non-compliance matter or requested action is
not accurate or not applicable. Lessee shall continue to provide to Lessor any
and all correspondence relating to the Non-Compliance Notice until such time as
Lessee demonstrates to the reasonable satisfaction of Lessor that the
Non-Compliance Notice has been resolved.


10.5    Other than the environmental assessments already performed in connection
with the 2009 Agreements, without the prior written approval of Lessor, such
approval not to be unreasonably withheld, conditioned or delayed., Lessee shall
not conduct any soil, ground water, surface water, or other similar site
investigation, sampling, or monitoring of the Premises, unless so ordered by a
Governmental Authority, required by the express terms of any permit for the
Premises issued under applicable Environmental, Health, Safety, Transportation
and Security Laws, or advised by Lessee’s counsel as immediately necessary due
to emergency or exigent circumstances. The Lessor shall make the final
determination as to whether any discretionary investigation, monitoring, or
sampling is warranted. If so warranted, the Lessor shall have the right to enter
the Premises to routinely monitor the Lessee's progress and to ensure that the
scope-of-work adheres to that which the Lessor approved. Nothing in this Section
10.5 is intended to be or shall be construed to constitute authority or an
exercise of control by Lessor for environmental, health, safety, transportation,
or security aspects of Lessee's operations on the Premises, such activities
being under the sole control of Lessee.




11

--------------------------------------------------------------------------------




10.6    Within forty-five (45) days of the end of the Term, except to the extent
otherwise requested by Lessor, Lessee shall be responsible, at its cost and in
compliance with Environmental, Health, Safety, Transportation, and Security
Laws, for (a) removal and proper management of all Hazardous Materials on or in
the vicinity of the Premises resulting from or used in connection with Lessee's
operation and use of the Premises; (b) all environmental conditions on or in the
vicinity of the Premises resulting from Lessee’s operation and use of the
Premises; and (c) all environmental conditions on or in the vicinity of the
Premises to the extent resulting from Lessee’s acceleration of, contribution to,
or exacerbation of pre-existing environmental conditions resulting from Lessee’s
use or operations. Each of the foregoing shall be subject to Lessee’s
indemnification obligations hereunder. Violations of Environmental, Health,
Safety, Transportation and Security Laws and the removal of any Hazardous
Material on or in the vicinity of the Premises which existed on or prior to the
2009 Agreements shall be the responsibility of Lessor and subject to Lessor’s
indemnification obligations hereunder. Lessee shall not make any disclosure,
unless required by applicable Environmental, Health, Safety, Transportation, and
Security Laws, regarding any environmental condition on or in the vicinity of
the Premises without Lessor’s prior written consent. The Parties’ obligations
under this Section 10.6 shall survive termination of this Agreement.


10.7    At the end of the Term, Lessee shall reasonably cooperate with Lessor to
transfer to Lessor or its designee any permits or other authorizations relating
to the Premises issued to Lessee under applicable Environmental, Health, Safety,
Transportation, and Security Laws; provided, however, if requested by Lessor,
instead of transferring a permit or other authorization, Lessee shall at its
cost and expense and in compliance with Environmental, Health, Safety,
Transportation, and Security Laws initiate and complete any actions required to
terminate such permits or other authorization. Lessee's obligation under this
Section 10.7 shall survive termination of this Agreement.


10.8    If, at any time during the Term, a complaint is made to Lessor regarding
offensive or obnoxious odors emitted from the Product delivered to or stored at
a Terminal, or if such Products violate any applicable regulation relating to
odor, Lessor shall notify Lessee of such complaint or violation. In such case,
Lessee shall investigate and determine the source of the odor, and shall
determine the best method to abate such odor. If reasonable changes to the
Product would fully abate the odor, Lessee shall make such changes and abate the
odor. Lessee shall not permit any Product reasonably known to have excessive
potential for odor that may affect the Terminal’s property boundaries to be
stored or handled at a Terminal. If abatement of the odor requires the
installation of additional equipment, Lessee and Lessor shall negotiate in good
faith to determine what additional equipment is reasonably necessary to abate
the odor (“Abatement Equipment”), whereupon Lessee shall undertake procurement
and installation of the Abatement Equipment. Lessee shall be responsible for and
shall pay to or reimburse Lessor for the cost of (i) the investigation to
determine the cause of such odor, and (ii) the Abatement Equipment ((i) and
(ii), the “Abatement Costs”), up to a maximum of $500,000 in the aggregate for
each Facility. Lessor shall be responsible for all Abatement Costs in excess of
$500,000. In addition to such obligations, Lessee shall indemnify, defend, and
hold harmless Lessor from and against any and all fines, assessments, damages,
penalties, and other expenses, including reasonable attorneys’ fees and costs,
incurred by Lessor as a result of such odor.


Article 11.    Indemnity.


11.1    Lessee's Indemnity to Lessor. Lessee shall indemnify and defend Lessor,
Lessor’s Affiliates, and their respective employees, directors, partners,
members, representatives, agents (“Lessor Indemnitees”) against any and all
Liabilities for personal injury, death or property damage, or any other loss or
claim arising out of, from, or otherwise related to (i) Lessee's operation and
use of the Premises or (ii) any violation by Lessee of Environmental, Health,
Safety, Transportation, and Security Laws or (iii) Lessee’s breach of its
obligations under Section 10.6(a), (b) or (c), regardless of whether any Lessor
Indemnitee would be subject to strict liability for any such Liability. Lessee
shall not indemnify or agree to defend Lessor to the extent


12

--------------------------------------------------------------------------------




such Liabilities are caused by the negligence, gross negligence or willful
misconduct of any Lessor Indemnitee. Lessee's obligation under this Section 11.1
shall survive termination of this Agreement.


11.2    Lessor's Indemnity to Lessee. Lessor shall indemnify, defend and hold
harmless Lessee, Lessee’s Affiliates, and their respective employees, directors,
partners, members, representatives, , and agents (“Lessee Indemnitees”) against
any and all Liabilities for personal injury, death, property damage, or any
other loss or claim to the extent arising out of the acts or omissions of any
Lessor Indemnitee while on the Leased Premises or otherwise to the extent in
connection with Lessor’s performance under this Agreement, or any matter subject
to indemnification by Lessor pursuant to Section 10.6, except that Lessor shall
not indemnify or agree to defend Lessee to the extent such Liabilities are
caused by the negligence, gross negligence, willful misconduct or Lessee
Indemnitees or for Liabilities for which Lessee is indemnifying Lessor pursuant
to Section 11.1. Lessor’s obligations under this Section 11.2 shall survive
termination of this Agreement.


Article 12.    Insurance.


12.1    Lessee agrees to secure and maintain insurance with the following
coverage and terms, and the stipulated levels of insurance coverage may be
satisfied through primary insurance or a combination of primary and excess or
umbrella liability insurance, provided the excess/umbrella coverage follows form
over the underlying primary coverage.


12.2    Worker's Compensation Insurance in accordance with the statutory
requirements of the state or states in which the Facility is located and the
U.S. Longshore and Harbor Workers Act, as applicable, and employer's liability
insurance with minimum limits of $5,000,000.


12.3    Commercial General Liability Insurance with minimum limits of
$10,000,000 per occurrence for property damage and bodily injury, sudden and
accidental pollution, premises liability, products liability, broad form
contractual liability. For Facilities involving marine operations, such
policy(ies) shall include marine terminal operator’s liability (MTOL) covering
Lessee's operations at the Premises or be provided by standalone MTOL policy
with same coverage limit of $10,000,000 per occurrence.


12.4    Automobile Liability with minimum limits of $5,000,000 for property
damage and bodily injury, covering all vehicles owned, hired, rented, contracted
for, or used by Lessee, or Lessee's successors, assigns, employees, agents,
licensees, or invitees. Auto Liability insurance shall include broadened
pollution coverage using ISO endorsement CA-99-48 Broadened Pollution Coverage
(or an endorsement that offers similar or greater coverage) and MCS-90.


12.5    Lessor shall maintain “all risk” or equivalent special cause of loss
form insurance on the Premises, but not on Lessee's personal property or
inventory, for full replacement cost value.


12.6    Lessor shall be named as an additional insured on the policies specified
in this Section 12 to be maintained by Lessee, other than Worker’s Compensation
insurance. Lessee shall furnish Lessor with evidence of waiver of subrogation on
the policy(ies) specified in this Section 12, and certificates of insurance or
letters of self-insurance evidencing the insurance coverage specified herein
within five (5) days of the Commencement Date of this Agreement and annually
thereafter upon date(s) of Lessee’s insurance renewal(s). Lessee will use
reasonable efforts to obtain from its insurers their undertaking to provide
thirty (30) days’ prior written notice to Lessor of cancellation or nonrenewal.
All insurance required to be maintained under the terms of this Agreement shall
be written by financially reputable insurance carriers, with A.M. Best ratings
of A-/XII or higher (or its equivalent), authorized to write insurance in the
State where the Facilities are located.




13

--------------------------------------------------------------------------------




12.7    Insurance on Lessee’s Product, if any, that may be desired by Lessee in
its sole discretion, shall be carried by Lessee at Lessee's expense. Lessee
further represents and acknowledges that under no circumstances, terms, or
conditions of this Agreement shall Lessor provide any insurance coverage for
Lessee’s Product.


12.8    Each of Lessor and Lessee (“Releasing Party”) hereby releases the other
(“Released Party”) from any liability which the Released Party would, but for
this paragraph, have had to the Releasing Party arising out of or in connection
with any damage to the property of Releasing Party at the Premises which is or
would be covered by a special causes of loss form of property insurance with no
deductible in the state in which such Premises is located, regardless of whether
or not such coverage is actually being carried by the Releasing Party. Lessor
and Lessee shall use reasonable efforts to have their respective policies of
insurance endorsed to contain a waiver of subrogation provision incorporating
the foregoing and providing that the insurance shall not be invalidated by the
insured’s written waiver prior to a loss of any or all right of recovery against
any Party for any insured loss.
12.9 Lessor’s and Lessee’s obligations with respect to the restoration of any
Facility following any casualty event, whether insured or uninsured
(“Casualty”), shall be governed by the terms and provisions of this Section
12.9. Within thirty (30) days following the Casualty, Lessor shall consult with
Lessee in good faith and advise Lessee of the estimated cost (the “Cost”) and
time required to restore and repair such Facility to substantially its pre-loss
condition (the “Loss Notice”). If the Cost is less than or equal to the sum of
(i) the greater of (A) $250,000.00 or (B) the annual Base Rental Fee for such
Facility as defined in Exhibit B attached hereto (or, if the number of months
remaining in the Term is less than twelve (12) months, the sum of Base Rental
Fees for the months remaining in the Term) and (ii) estimated insurance
proceeds, if any (the “Formula”), Lessor shall have an obligation to restore and
repair the Facility to substantially its pre-loss condition, and Lessor shall
commence such repair work promptly and complete same as expeditiously as
reasonably possible, unless Lessee elects to terminate its obligations hereunder
with respect to such Facility pursuant to the following provisions of this
section. If the Cost is greater than the Formula, then Lessor shall have no
obligation to restore and repair the Facility and may terminate its obligations
hereunder with respect to such Facility. In the event that the damage caused by
the Casualty is such that it materially interferes with Lessee’s ability to
conduct its normal business operations at the Facility and the restoration and
repair (i) cannot, based upon the estimated time for repair set forth in the
Loss Notice, reasonably be expected to be completed, or is not completed, within
one hundred twenty (120) days from the date of loss or (ii) cannot, based upon
the estimated time for repair set forth in the Loss Notice, reasonably be
expected to be completed by June 1 of any year during the Term of this
Agreement, Lessee may terminate its obligations hereunder with respect to such
Facility effective on the date of the Casualty, provided it does so by notice to
Lessor no later than five (5) business days after: (A) the date of receipt of
the Loss Notice, or (B) the expiration of 120 days from date of loss or June 1,
as applicable, if repairs are not substantially complete by such date so that
Lessee is able to resume operations. During the period of restoration, the Base
Rental Fee shall be equitably abated based upon the effect of the Casualty upon
Lessee’s ability to conduct normal business operations at the Facility.
Notwithstanding anything to the contrary contained herein, Lessee shall be
solely responsible for the repair and restoration of any temporary improvements,
trade fixtures, equipment and any other property of Lessee made, installed or
brought upon the Facility by Lessee. In the event that a Party terminates its
obligations with respect to any Facility pursuant to the terms of this Section
12.9, this Agreement shall be deemed to be automatically revised and reformed to
exclude such Facility as of the effective date of such termination and neither
Party shall have any further obligations with respect to such Facility, except
with respect to obligations accrued prior to the date of such termination or
obligations accruing upon termination.


14

--------------------------------------------------------------------------------




Article 13.    Condemnation.


If any Facility shall be in its entirety taken or condemned for any public
purpose the Parties' obligations with respect to such Facility shall cease as of
the date of condemnation, including, but not limited to, Lessee's obligation
hereunder to pay rent, taxes, and insurance premiums with respect to such
Facility. If any portion of any Facility is taken or condemned to such an extent
as to, in Lessee's reasonable determination, materially interfere with Lessee's
ability to conduct its normal business operations at such Facility for a period
of one hundred twenty (120) days or more, Lessee shall have the right to
terminate its obligations with respect to such Facility by giving written notice
of termination to Lessor within thirty (30) days of receiving notice of such
condemnation, whereupon the obligations of the Parties with respect to such
Facility, including, but not limited to Lessee's rent obligations, shall cease
as to such Facility. If any Facility is partially condemned and Lessee
determines the taking will not materially interfere with Lessee's ability to
conduct its normal business operations at such Facility, Lessee shall be
entitled to an equitable reduction in rent taking into account the effect upon
Lessee's operations of the property so taken. Lessee shall be entitled to make a
separate claim against the condemning authority for an award for the value of
any of Lessee's property, for moving and relocation expenses, and for such
business damages and/or consequential damages as may be allowed by law. In the
event that a Party terminates its obligations with respect to any Facility
pursuant to the terms of this Section 13, this Agreement shall be deemed to be
automatically revised and reformed to exclude such Facility as of the effective
date of such termination and neither Party shall have any further obligations
with respect to such Facility, except with respect to obligations accrued prior
to the date of such termination or obligations accruing upon termination or
obligations which by their terms survive termination.


Article 14.    Limitations.


Except for Third Party claims for which there is an indemnification obligation
hereunder, neither Party to this Agreement shall be liable to the other Party
for consequential, incidental, punitive, or indirect damages (including, but not
limited to, lost profits or lost savings) arising from, relating to, or in
connection with this Agreement and/or the Premises, even if such Party has been
advised of the possibility of or could have foreseen such damages. This
limitation applies regardless of the form of action, including, but not limited
to, an action in law or equity.


Article 15.    Maintenance.


15.1    Subject to the limitations set forth in this Article 15, Lessee shall be
responsible for the maintenance and repair of the Premises including all tanks,
equipment, or improvements placed or installed on the Premises, whether placed
or installed by Lessee or Lessor. Lessee shall maintain and operate the Premises
in accordance with the equipment manufacturer's standards and observed
historical maintenance performed at the Facility. . Lessee shall keep the
Premises free of all liens, pledges, mortgages, deeds of trust, security
interests, leases, subleases, easements, servitudes, and other encumbrances of
any kind or nature.




15

--------------------------------------------------------------------------------




15.2    Notwithstanding anything to the contrary in this Section, and except for
repairs and maintenance to the Facilities resulting from the negligence or
willful misconduct, of a Lessee Indemnitee, Lessor, and not Lessee, shall be
responsible for (at its expense and without reimbursement from Lessee) for any
repairs or maintenance in excess of $*** per individual repair or maintenance
occurrence, to the extent necessary for the operations of Lessee’s business on
the Premises in connection with the following improvements: (i) tank
foundations, tank shells, tank roof, tank floor, and insulation; (ii) dikes,
containment areas and security fencing; (iii) scales; (iv) rail spurs, docks,
and dredging, if applicable; (v) heaters and boilers; (vi) buildings and HVAC;
(vii) Motor Control Center, Motor Starters (including VFD); (viii) pumps; (ix)
mills; and (x) tank gauge systems. Except as set forth above, the $*** repair
and maintenance obligation of Lessor set forth herein shall not apply to annual
maintenance retooling of the mills or tank cleaning and inspection expenses. If
replacement of a mill is required, Lessor shall replace such mill and Lessee
shall reimburse Lessor the first $*** of the cost to replace said mill.
Notwithstanding any of the foregoing, Lessor and Lessee have agreed that tank
foundation ring wall defects at the Halstead, Kansas Facility, regardless of
number of tanks affected, will be treated as one repair and subject to only one
payment of $*** by Lessee. Notwithstanding the foregoing, Lessee shall be solely
responsible for all costs and expenses related to the maintenance of any Lessee
Improvements.


15.3    Lessee shall obtain Lessor's prior written approval for all repair and
maintenance costs expected to exceed $*** per individual repair or maintenance
occurrence, such approval not to be unreasonably withheld, conditioned or
delayed. Lessee may not make repairs on behalf of Lessor without such prior
approval, which may be in electronic form via email. If approved by Lessor,
Lessee may make such repairs on behalf of Lessor and submit an invoice, along
with supporting documentation, to Lessor for the amount of each such repair and
maintenance occurrence and said amount shall be paid in full by Lessor to Lessee
within thirty (30) calendar days after receipt of the invoice and supporting
documentation by Lessor.


15.4    Lessee shall maintain the Facilities at a level that is clean, free of
clutter and debris, and that all paint, insulation systems, product stains, soil
stains, vegetation control and general appearances are such that the Facilities
and the Lessee are in good standing with the community and surrounding
neighbors.


Article 16.    Possession and Access.


Lessee shall enjoy exclusive possession of the Premises at all times during the
Term of this Agreement, and Lessor and its respective agents, and
representatives shall have access to the Premises for the purpose of (i)
inspection, including inspection for the purpose of identifying issues and
advising Lessee of any required changes to operating or maintenance practices to
meet the requirements of this Agreement, provided that such inspection does not
relieve Lessee of its obligations under this Agreement to address matters
whether or not identified during such inspection, (ii) in the case of an
emergency, (iii) inspection by potential purchasers of the Facility, lenders,
insurers, or investors, and (iv) for any other purpose contemplated by this
Agreement such as auditing records or ensuring compliance by Lessee with the
terms of this Agreement.












16

--------------------------------------------------------------------------------




Article 17.    Default and Remedies.


17.1    Events of Default. Notwithstanding any other provision of this
Agreement, an event of default (“Default” or “Event of Default”) shall be deemed
to occur with respect to a Party when:


(a)    Such Party fails to make payment to the other Party when due under this
Agreement, within ten (10) Business Days of a written demand therefor.
(b)    Other than a Default described in Sections 17.1(a) and (c), such Party
fails to perform any obligation or covenant to the other Party under this
Agreement, which failure is not cured to the reasonable satisfaction of the
other Party within thirty (30) from the date that such Party receives written
notice that corrective action is needed, or, if such default is of a nature that
it cannot reasonably be cured within thirty (30) days, such Party fails to
commence to cure same within such thirty (30) day period and continuously pursue
such cure thereafter to completion with reasonable diligence.
(c)    Such Party becomes a Bankrupt.
17.2    Remedies. Notwithstanding any other provision of this Agreement, upon
the occurrence of an Event of Default with respect to either Party (the
“Defaulting Party”), the other Party (the “Performing Party”) shall, in addition
to all other remedies available to it and without incurring any Liabilities to
the Defaulting Party or to Third Parties, be entitled to do one or more of the
following: (a) suspend its performance under this Agreement as to the affected
Facility(ies) without prior notice to the Defaulting Party, (b) proceed against
the Defaulting Party for damages occasioned by the Defaulting Party’s failure to
perform, and (c) upon one (1) Business Day’s notice to the Defaulting Party,
terminate and liquidate this Agreement but only as to the affected
Facility(ies). Notwithstanding the foregoing, in the case of an Event of Default
described in Section 17.1(d), no prior notice shall be required.
17.3    Non-Exclusive Remedy. The Performing Party’s rights under this Article
17 shall be in addition to, and not in limitation or exclusion of, any other
rights that it may have (whether by agreement, operation of law or otherwise),
including any rights and remedies under any applicable Uniform Commercial Code.
The Performing Party may enforce any of its remedies under this Agreement
successively or concurrently at its option. No delay or failure on the part of a
Performing Party to exercise any right or remedy to which it may become entitled
on account of an Event of Default shall constitute an abandonment of any such
right, and the Performing Party shall be entitled to exercise such right or
remedy at any time during the continuance of an Event of Default. All of the
remedies and other provisions of this Article 17 shall be without prejudice and
in addition to any right of setoff, recoupment, combination of accounts, lien,
or other right to which any Party is at any time otherwise entitled (whether by
operation of law, in equity, under contract or otherwise).


Article 18.    Independent Entities.


Neither Party shall have authority to bind the other by any contract,
representation, understanding, act, or deed concerning the other Party, nor
shall this Agreement be deemed to establish a partnership or joint venture.
Neither Party shall have any right to use trademarks, trade names, or the
corporate name of the other. Each Party shall have the sole responsibility for
the acts and compensation of its own employees, its taxes, and the expenses of
the conduct of its own business.






17

--------------------------------------------------------------------------------




Article 19.    Assignment.


Lessee shall not assign its rights and obligations under this Agreement without
the prior written consent of Lessor, such consent not to be unreasonably
withheld, conditioned or delayed; provided, however, that, Lessee may assign,
without the prior written consent of Lessor, this Agreement or its respective
rights and obligations hereunder, in whole or in part, to an Affiliate or any
successor in interest of Lessee, including the purchaser of all or substantially
all of the assets of Lessee; provided that, (i) such Affiliate or successor
assumes in writing all of Lessee's obligations hereunder and a copy of such
assumption is provided to Lessor, and (ii) Lessee shall not be relieved or
released from Liability hereunder. Lessor may assign, without the prior written
consent of Lessee, this Agreement or its respective rights and obligations
hereunder, in whole or in part, to one or more subsidiaries that are directly or
indirectly wholly-owned by Lessor or to any person or entity which purchases or
is otherwise a successor in interest to Lessor's right, title, and interest in
the Facility and Lessor agrees to provide notice thereof before, or within three
(3) days following, such assignment, provided, however, Lessor shall have no
liability to Lessee nor shall Lessee have any remedies under this Agreement for
failure to provide such notice, although Lessee shall not be required to
recognize such assignment until notice thereof is provided by Lessor. This
Agreement shall inure to the benefit of, and shall be binding upon, the Parties
and their respective permitted successors and assigns.


Article 20.    Notices.


All notices and other communications given pursuant to this Agreement shall be
in writing and sent by email, facsimile, or overnight courier to the respective
Party’s address set forth below and to the attention of the person and
department indicated. A notice given by email or facsimile shall be deemed to
have been received when transmitted to the other Party (if, in the case of
email, confirmed by the receiving Party’s email system as received and opened,
and if by fax confirmed by the notifying Party’s transmission report). A notice
given by overnight courier shall be deemed to have been received when the notice
is actually delivered to or refused by the other Party, as reflected in the
courier company’s delivery records. Any notice received after 5:00 p.m. is not
deemed received until 11:00 a.m. the following Business Day. A Party may change
its address, email or facsimile number by giving written notice in accordance
with this Section, which change is effective upon receipt.




If to Lessor:


BKEP Materials, L.L.C.
6060 American Plaza Suite 600
Tulsa OK 74135
Phone: (918) 237-4000
Fax: (918) 237-4001
Attention: Chief Operating Officer


With copy to:


Chief Legal Officer










18

--------------------------------------------------------------------------------




If to Lessee:


Ergon Asphalt & Emulsions, Inc.
2829 Lakeland Drive, Suite 2000
Flowood, MS 39232
Phone: (601) 933-3000
Fax: (601) 933-3363
E-mail: baxter.burns@ergon.com
Attention: J. Baxter Burns, II, President


With a copy to:


Watson Heidelberg, PLLC
2829 Lakeland Drive, Suite 1502
Flowood, MS 39232
Phone: (601) 939-8900
Fax: (601) 932-4400
E-mail: kwatson@whjpllc.com
Attention: J. Kevin Watson


Article 21.    Termination.


21.1    This Agreement may be terminated in accordance with the following
provisions:
(a)    The Performing Party may terminate this Agreement following an Event of
Default by the other Party, in accordance with the provisions of Section 17.1.
(b)    The Parties may terminate this Agreement by execution of a written
agreement signed by authorized representatives of both Parties, in which event
the termination shall be effective on the date specified in such agreement.


21.2    Upon any termination or expiration of this Agreement, Lessee shall
return the Facilities to Lessor in the condition in which the Facilities were
immediately preceding the Commencement Date, normal wear and tear and insured
casualty excepted. Lessee shall peaceably surrender the Facilities, and, unless
otherwise agreed to by the Parties, remove all asphalt, raw materials, and
Product from the Facilities. In the event Lessee has not removed all asphalt,
raw materials, tank heels, and Product on the date this Agreement is terminated
or expires, Lessee agrees to reimburse Lessor for the actual costs of such
removal, which shall include the expense of any necessary cleaning and
restoration to the previous condition, subject to normal wear and tear, of the
Premises, plus a ten percent (10%) administrative fee.
21.3    Each Party’s obligations under this Agreement shall end as of the
effective date of its termination or expiration in accordance with this
Agreement; provided, however, that each Party shall remain liable to the other
hereunder with respect to (a) any obligations accruing under this Agreement
prior to the effective date of such termination, including any indemnification
obligations provided hereunder or (b) as otherwise provided in this Agreement.
Notwithstanding anything in this Agreement to the contrary, Articles 4, 9 (for
the period therein specified), 11, 14 and 20 shall survive the expiration or
termination of this Agreement.




19

--------------------------------------------------------------------------------




21.4    Lessee shall vacate the Facilities no later than the termination of this
Agreement. Notwithstanding Section 21.3, if Lessee does not vacate the
Facilities following termination of this Agreement, Lessee shall be deemed to be
holding over and will become a tenant at sufferance and shall not constitute a
renewal or extension for any further term. Under such tenancy at sufferance, the
fees set forth in Exhibit B and charged to Lessee shall be increased to one
hundred fifty percent (150%) of the values set forth in Exhibit B, prorated
based on the actual number of holdover days and charged only with respect to the
Facility or Facilities being held over. Such tenancy at sufferance shall be
subject to every other applicable term, covenant and agreement contained in this
Agreement. Nothing contained in this section shall be construed as consent by
Lessor to any holding over by Lessee, and Lessee expressly reserves the right to
require Lessee to surrender possession of the Facilities to Lessor as provided
in this Agreement upon the expiration or other termination of this Agreement.
The provisions of this Section 21.4 shall not be deemed to limit or constitute a
waiver of any other rights or remedies of Lessor provided in this Agreement or
at law. If Lessee fails to surrender the Facilities upon the termination or
expiration of this Agreement, in addition to any other liabilities to Lessor
accruing therefrom, Lessee shall protect, defend, indemnify and hold Lessor
harmless from all loss, costs (including reasonable attorneys’ fees) and
liability resulting from such failure, including any claims made by any
succeeding lessee founded upon such failure to surrender (excluding such
lessee’s lost profits).


Article 22.    Subordination and Estoppel Certificate.


22.1    This Agreement is subject and subordinate to all mortgages, deeds of
trust, and related security instruments which may now or hereafter encumber the
Facility and to all renewals, modifications, consolidations, replacements, and
extensions thereof and to each advance made or hereafter to be made thereunder.
This subordination shall be self­operative and no further instrument of
subordination is required. In confirmation of such subordination, however,
Lessee shall, at Lessor's request, execute promptly any appropriate certificate
or instrument that Lessor may request. In the event of the enforcement by the
trustee or the beneficiary under any such mortgage or deed of trust of the
remedies provided for by Applicable Law or by any such mortgage or deed of
trust, Lessee will, upon request of any person or party succeeding to the
interest of said trustee or beneficiary as a result of such enforcement,
automatically become the tenant of, and attorn to, such successor in interest
without change in the terms or provisions of this Agreement; provided, however,
that such successor in interest shall not be bound by: (i) any payment of Base
Rental Fee for more than one (1) month in advance; or (ii) any amendment or
modification of this Agreement made without the written consent of such trustee
or such beneficiary or such successor in interest. Upon request by such trustee,
beneficiary, or successor in interest, Lessee shall execute and deliver an
instrument or instruments confirming the attornment provided for herein. Lessor
shall use commercially reasonable efforts to provide to Lessee within thirty
(30) days following the date of this Agreement, non­disturbance agreements from
Lessor's lenders in form and substance reasonably satisfactory to Lessee. Lessor
shall likewise provide to Lessee non-disturbance agreements in form and
substance reasonably satisfactory to Lessee from any successor or replacement
lender(s) in connection with placement of any mortgage, deed of trust or similar
encumbrance against the Leased Premises within thirty (30) days following the
date such encumbrance is placed of record. Lessor acknowledges that Lessee's
inventories may serve as collateral for Lessee's financing and agrees to
subordinate in writing any applicable landlord liens to the extent same may
affect Lessee's inventory.


22.2    At either Party’s request, the other Party will execute either an
estoppel certificate or a three-party agreement among Lessor, Lessee, and any
third party dealing with the requesting Party certifying to such facts (if true)
and agreeing to such notice provisions and other matters as such third party may
reasonably require in connection with the business dealings of requesting Party
and such third party.




20

--------------------------------------------------------------------------------




Article 23.    Reporting Requirements.


23.1    Within fifteen (15) days after the end of each calendar month, Lessee
shall deliver to Lessor a schedule showing the amount of all product by type
delivered from the Facility (“Volumes Report”). In addition, the Volumes Report
shall specifically identify the throughput at the Facilities by asphalt cement,
emulsions, modified emulsions, modified asphalt cement, interplant transfers,
and other Products and any Throughput Charges that are payable pursuant to this
Agreement.


23.2    Within thirty (30) days after the end of each calendar quarter, Lessee
shall deliver to Lessor a certification, signed by an authorized officer of
Lessee, that Lessee has paid all taxes (other than real property taxes, which
shall be paid by Lessor and reimbursed by Lessee in accordance with Exhibit B)
and utility payments for the prior quarter and that Lessee has otherwise kept
the Premises free of all mortgages, deeds of trust, leases, subleases,
easements, servitudes, and other encumbrances of any kind or nature.


Article 24.    Force Majeure.


24.1    If either Party is unable to perform or is delayed in performing, wholly
or in part, its obligations under this Agreement, other than the obligation to
pay funds when due, as a result of an event of Force Majeure, that Party shall
be excused from such performance and shall give the other Party prompt written
notice of any event that is or, in the reasonable estimation of the affected
party, could become an event of Force Majeure with reasonably full particulars
thereof. The obligations of the Party giving notice, so far as such obligations
are affected by the event of Force Majeure, will be suspended during, but not
longer than, the continuance of the event of Force Majeure beginning with the
time that the event first occurs and continuing until the effects of the Force
Majeure Event have been remedied. The affected Party must act with commercially
reasonable diligence to overcome or remedy the effects of the event of Force
Majeure and resume performance as quickly as possible. Once the event of Force
Majeure and its effects are remedied, the affected Party shall notify the other
Party that the event of Force Majeure no longer affects such obligations.
24.2    The requirement that any Force Majeure event be remedied with all
reasonable diligence shall not require the settlement of strikes, lockouts, or
other labor difficulty by the Party claiming excuse due to an event of Force
Majeure contrary to its wishes.


Article 25.    Miscellaneous.


25.1    Headings. The headings of the sections and subsections of this Agreement
are for convenience only and shall not be used in the interpretation of this
Agreement.


25.2    Amendment or Waiver. This Agreement may not be amended, modified, or
waived except by written instrument executed by officers or duly authorized
representatives of the respective Parties. No waiver or failure of enforcement
by any Party of any Default by any other Party in the performance of any
provision, condition, or requirement herein shall be deemed to be a waiver of,
or in any manner a release of the Defaulting Party from, performance of any
other provision, condition, or requirement herein, nor deemed to be a waiver of,
or in any manner a release of the Defaulting Party from, future performance of
the same provision, condition, or requirement; nor shall any delay or omission
of any Performing Party to exercise any right hereunder in any manner impair the
exercise of any such right or any like right accruing to it thereafter.




21

--------------------------------------------------------------------------------




25.3    Severability. Any provision of this Agreement that is prohibited or not
enforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
only to the extent of the prohibition or lack of enforceability without
invalidating the remaining provisions of this Agreement or affect the validity
or enforceability of those provisions in another jurisdiction or the validity or
enforceability of this Agreement as a whole.


25.4    Entire Agreement and Conflict with Attachments. This Agreement
(including Attachments) contains the entire and exclusive agreement between the
Parties with respect to the subject matter hereof, and there are no other
promises, representations, or warranties affecting it. The terms of this
Agreement may not be contradicted, explained, or supplanted by any usage of
trade, course of dealing, or course of performance. Any other representation,
promise, statement, or warranty made by either Party or their agents that
differs in any way from the terms contained herein will be given no force or
effect. In the case of any conflict between the body of this Agreement and any
of its Attachments, the terms contained in the Attachments will govern.


25.5    Governing Law and Jurisdiction; Waiver of Jury Trial. This Agreement
will be construed and governed by the laws of the State of Oklahoma except the
choice of law rules of that State that may require the application of the laws
of another jurisdiction. Exclusive jurisdiction and venue is agreed to be the
state or federal courts within the State of Oklahoma. Lessee and Lessor hereby
irrevocably waive any right to a trial by jury with respect to any dispute
regarding, breach of, or any enforcement of the terms and conditions of this
Agreement. The prevailing party in any proceeding brought to enforce or
interpret this Agreement shall be entitled to recover, in addition to other
relief, such prevailing party’s expenses of litigation, including reasonable
attorneys fees.


25.6    Counterparts. This Agreement may be executed in any number of
counterparts each of which, when so executed and delivered (including by
facsimile or electronic mail transmission), will be deemed original but all of
which together will constitute one and the same instrument. Delivery of an
executed signature page of this Agreement in Portable Document Format (pdf) or
by facsimile transmission shall be effective as delivery of an executed original
counterpart of this Agreement.


25.7    Further Assurances. Subject to the terms and conditions of this
Agreement, each of the Parties hereto will use commercially reasonable efforts
to take, or cause to be taken, all action, and to do, or cause to be done, all
things necessary under Applicable Laws and regulations to consummate the
transactions contemplated by this Agreement.


25.8    No Third-Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended or shall be construed to confer upon or give
to any Person other than the Parties hereto and their successors or permitted
assigns, any rights or remedies under or by reason of this Agreement.


25.9    No Strict Construction. The Parties to this Agreement have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises with respect to this
Agreement, this Agreement shall be construed as if drafted jointly by the
Parties, and no presumption or burden of proof shall arise favoring or
disfavoring a Party by virtue of the authorship of any of the provisions of this
Agreement.


22

--------------------------------------------------------------------------------




25.10    Binding Effect. Each and all of the covenants, terms, and conditions of
this Agreement shall extend to and firmly bind the successors, trustees, legal
representatives, receivers, and assigns of the Parties as though the Parties
were themselves bound.


Article 26.    Title to Leased Premises; Condition of Improvements.
Lessor hereby represents and warrants to Lessee that it has good and marketable
title to each Facility (good and marketable leasehold title in the case of
Underlying Leases) subject only to (i) the restrictions, covenants, conditions,
easements, servitudes, liens and other encumbrances to title to such Facility
(collectively, “Encumbrances”) that are identified in the applicable Owner’s
Policy of Title Insurance listed on Exhibit C attached hereto; (ii) liens in
favor of Lessor’s commercial lenders, including, but not limited to, Wells Fargo
Bank, National Association as Administrative Agent, in connection with the
Second Amended and Restated Credit Agreement dated as of May 11, 2017 (as
amended); (iii) taxes not yet due or payable or which are being contested in
good faith, and mechanic’s, materialman’s, supplier’s, vendor’s or similar liens
arising in the ordinary course of business securing amounts that are not
delinquent or past due or that are being contested in good faith; and (iv) any
other Encumbrances or title defects which do not, individually or in the
aggregate, materially and adversely affect the value of the leasehold estate
granted herein or the ability of Lessee to use the applicable Facility for the
purposes permitted under this Agreement (collectively, the “Permitted
Encumbrances”).
Article 27.     Quiet Enjoyment.
Lessor covenants that if Lessee shall pay rent due hereunder and perform all of
its obligations hereunder, Lessee shall, for the Term of this Agreement, freely,
peaceably and quietly occupy and enjoy the full possession of the Leased
Premises without interruption or hindrance by Lessor, its agents or employees.
Article 28.    Rights of First Refusal; Right of First Offer.
28.1    Subject to the terms and conditions set forth below (including, without
limitation, Section 28.3), if Lessor proposes or intends to sell any
Facility(ies) (the “Term Offered Facilities”) to a third party during the Term
of this Agreement then Lessee shall have the right to purchase the Term Offered
Facilities (the “Term First Refusal Right”) on the following terms and
conditions:
(a)    If Lessor executes a contract or letter of intent to sell the Term
Offered Facilities to a Third Party, which transaction is expected to close
during the Term of this Agreement, Lessor shall provide Lessee with written
notice setting forth the Term Offered Facilities, the proposed sale price and
other material terms and conditions upon which Lessor intends to sell the Term
Offered Facilities to a third party (the “Term ROFR Notice”). Within 30 days
after it receives the Term ROFR Notice (the “Term ROFR Period”), Lessee may
deliver written notice (the “Term Exercise Notice”) to Lessor that Lessee is
exercising its Term First Refusal Right and will purchase the Term Offered
Facilities for the price and upon the terms and conditions contained in the Term
ROFR Notice. If Lessee does not deliver the Term Exercise Notice to Lessor
during the Term ROFR Period, then Lessor shall thereafter be free to sell the
Term Offered Facilities to a third party substantially on the terms and
conditions contained in the Term ROFR Notice or pursuant to higher or more
favorable terms and conditions.
(b)    Notwithstanding anything to the contrary contained herein, the Term First
Refusal Right shall not apply to any mortgage of the Premises or the Facilities
or any portion thereof to secure the repayment of borrowings by Lessor or any of
its Affiliates. A foreclosure sale by such lender shall not be a sale to which
the Term First Refusal Right shall be applicable, and upon any such foreclosure
sale the Term First Refusal Right shall terminate automatically and be of no
further force or effect notwithstanding the existence of, or any term contained
in, any non-disturbance agreement from Lessor’s lenders. In clarification


23

--------------------------------------------------------------------------------




of the foregoing, after any such foreclosure sale, the Term First Refusal Right
shall never apply. In the event of a foreclosure sale, to the extent that Lessor
receives notice thereof, Lessor shall provide Lessee notice of such sale,
including the date, time and place of sale, if known by Lessor; such notice to
be provided by Lessor within five (5) business days following Lessor’s receipt
of such information, if any. As used herein, “foreclosure sale” shall include a
conveyance in lieu of foreclosure. It is the intention of the Parties that the
Term First Refusal Right be subordinate to any mortgage presently encumbering
the Premises and the Facilities.
28.2    Subject to the terms and conditions set forth below (including, without
limitation, Section 28.3), if Lessor proposes or intends to sell or lease any
Facility(s) (the “Expiration Offered Facilities”) commencing upon the expiration
of the Term of this Agreement, then Lessor shall give written notice to Lessee
no later than eighteen (18) months prior to the expiration of the Term of this
Agreement (the “Expiration ROFO Notice”). Within five (5) business days after
the receipt of the Expiration ROFO Notice, Lessee may elect to exercise its
rights of first offer by delivering a notice of exercise (“Expiration Exercise
Notice”) to Lessor. During the 30-day period following receipt of the Expiration
Exercise Notice (the “Expiration ROFO Period”), Lessee shall have the right to
make an offer to Lessor for the purchase or lease, as applicable, of such
Expiration Offered Facilities (the “Initial Offer”). Lessor shall consider the
Initial Offer and any other offers for any or all of the Expiration Offered
Facilities in good faith and shall select the offer(s) that Lessor deems most
attractive in its sole discretion, or no offer. If Lessor selects an offer(s)
other than the Initial Offer or no offer, it shall give written notice to Lessee
that it has not selected the Initial Offer (the “Rejection Notice”). Lessee
shall have the right to submit a revised offer (the “Last Look Offer”) to Lessor
for the Expiration Offered Facilities within five (5) business days after
receipt of the Rejection Notice. Lessor shall consider the Last Look Offer and
any other offers for any or all of the Expiration Offered Facilities in good
faith and shall select the offer(s) that Lessor deems most attractive in its
sole discretion, or no offer. For the avoidance of doubt, Lessor shall not be
required to provide, and Lessee shall not have the right to know, the terms or
conditions of any other offer for any or all of the Expiration Offered
Facilities. If Lessee does not deliver (i) the Expiration Exercise Notice to
Lessor within five (5) business days after receipt of the Expiration ROFO Notice
or (ii) the Initial Offer or the Last Look Offer to Lessor within the time
periods specified above, then Lessor shall thereafter be free to sell or lease
any or all of the Expiration Offered Facilities to a third party or parties on
such terms and conditions as it may deem appropriate.
28.3    The obligation of Lessor to provide the Term ROFR Notice, the Expiration
ROFO Notice and the corresponding rights of Lessee contained in this Section 28,
including, without limitation, the Term First Refusal Right and the right to
make the Initial Offer and the Last Look Offer, shall only apply if Lessee is
not in default under this Agreement. In addition, the rights and obligations in
this Section 28, including, without limitation, the Term First Refusal Right,
shall not apply to any proposed sale or lease of more than two-thirds of the
total asphalt facilities owned or leased by Lessor in a single transaction or a
series of related transactions (collectively, a “Transfer”) or to the proposed
sale or lease of any Facility in connection with any such Transfer.






24

--------------------------------------------------------------------------------




Article 29.    Memorandum of Lease.
Promptly upon execution of this Agreement, Lessor and Lessee shall execute and
deliver a memorandum of this Agreement in form reasonably satisfactory to Lessor
and Lessee for recording in the land records of the jurisdictions in which the
Facilities are located.




[SIGNATURE PAGE FOLLOWS.]




25

--------------------------------------------------------------------------------






This Agreement has been executed by the authorized representatives of each Party
as indicated below to be effective as of the Effective Date.


 
 
LESSOR:
 
 
 
 
 
 
 
BKEP MATERIALS, L.L.C.
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Mark A. Hurley
 
 
 
Name:
Mark A. Hurley
 
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 
 
BKEP ASPHALT, L.L.C.


 
 
 
 
 
 
 
By:
/s/ Mark A. Hurley
 
 
 
Name:
Mark A. Hurley
 
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 
 
LESSEE
 
 
 
 
 
 
 
 
ERGON ASPHALT & EMULSIONS, INC.


 
 
 
 
 
 
 
By:
/s/ J. Baxter Burns, II
 
 
 
Name:
J. Baxter Burns, II
 
 
 
Title:
President





Signature page to Lessee Operated Facilities Lease Agreement



--------------------------------------------------------------------------------






EXHIBIT A-1
DESCRIPTION OF FACILITIES/PREMISES


AUSTIN, TX


BEING 3.29 ACRES OF LAND, MORE OR LESS, OUT OF AND A PART OF TRACT 5-B, OF
SUBDIVISION OF THE MRS. A.B. PAYTON ESTATE, A PORTION OF THE JAMES P. WALLACE
LEAGUE, IN TRAVIS COUNTY, TEXAS, ACCORDING TO THE MAP OR PLAT THEREOF RECORDED
IN/UNDER BOOK 3, PAGE 259 OF THE PLAT RECORDS OF TRAVIS COUNTY, TEXAS, SAID 3.29
ACRE TRACT BEING OUT OF 5.58 ACRES AS DESCRIBED IN/UNDER VOLUME 2274, PAGE 504
OF THE REAL PROPERTY RECORDS OF TRAVIS COUNTY, TEXAS, SAID 3.29 ACRE TRACT BEING
MORE PARTICULARLY DESCRIBED BY METES AND BOUNDS AS FOLLOWS, TO-WIT:


BEGINNING AT A ½ INCH IRON ROD FOUND ON THE WESTERLY RIGHT-OF-WAY LINE OF THE
MISSOURI PACIFIC RAILROAD, SAID POINT ALSO BEING THE NORTHEAST CORNER OF LOT
THREE (3) OF THE ATRIUM, A SUBDIVISION RECORDED IN VOLUME 83, PAGE 125C OF THE
PLAT RECORDS OF TRAVIS COUNTY, STATE OF TEXAS; THENCE NORTH 61° 07’ 47” WEST,
ALONG THE NORTHERLY LINE OF SAID LOT 3 (PLAT CALL IS NORTH 61° 06’ 34” WEST), A
DISTANCE OF 403.53 FEET (PLAT CALL IS 403.29 FEET), TO A FOUND 1/2 INCH IRON ROD
AT THE NORTHWEST CORNER OF SAID LOT 3, SAID NORTHWEST CORNER ALSO BEING IN THE
EASTERLY RIGHT-OF-WAY LINE OF MO-PAC EXPRESSWAY; THENCE NORTHEASTERLY ALONG SAID
EASTERLY RIGHT-OF-WAY LINE, ALONG A CURVE TO THE RIGHT, WITH A CHORD BEARING OF
NORTH 41° 58’ 04” EAST, A CHORD DISTANCE OF 358.93 FEET, A RADIUS OF 627.07
FEET, AND AN ARC DISTANCE OF 364.01 FEET TO A FOUND TEXAS DEPARTMENT OF
TRANSPORTATION (TXDOT) BRASS MONUMENT; THENCE CONTINUING ALONG SAID EASTERLY
RIGHT-OF-WAY LINE, NORTH 58° 37’ 22” EAST, A DISTANCE OF 97.65 FEET TO A FOUND
3/4 INCH IRON ROD ON THE SOUTHERLY LINE OF A TRACT CONVEYED TO JOHN JOSEPH,
RECORDED IN VOLUME 3365, PAGE 1163 OF THE DEED RECORDS OF TRAVIS COUNTY, STATE
OF TEXAS, FROM WHICH BEARS A FOUND 3/4 INCH BOLT NORTH 58° 38’ 17” EAST, A
DISTANCE OF 84.82 FEET; THENCE SOUTH 61° 11’ 45” EAST, ALONG SAID SOUTHERLY
LINE, A DISTANCE OF 204.56 FEET TO A FOUND 1/2 INCH IRON ROD IN THE WESTERLY
RIGHT-OF-WAY LINE OF THE MISSOURI PACIFIC RAILROAD, FROM WHICH BEARS A FOUND 1/2
INCH BOLT, NORTH 19° 49’ 45” EAST, A DISTANCE OF 75.00 FEET; THENCE SOUTH 19°
49’ 34” WEST, ALONG SAID WESTERLY RIGHT-OF-WAY LINE, A DISTANCE OF 440.07 FEET
TO THE POINT OF BEGINNING.


DODGE CITY, KS


Lots 1, 2, 3, 4, 5 and 6, Block 1, Gremar Addition, a subdivision of part of the
North Half (N/2) of the Northwest Quarter (NW/4) of Section 32, Township 26
South, Range 24 West of the 6th P.M., Ford County, Kansas






--------------------------------------------------------------------------------





HALSTEAD, KS


Lots 1 and 2, Block 1, Industrial Park, an addition to the City of Halstead,
Harvey County, Kansas.


LAWTON, OK


Lot 1, Block 3, Lawton Industrial Park Part II, an addition to the City of
Lawton, Oklahoma, Comanche County, Oklahoma, which Lot is described in the
Warranty Deed recorded in Book 1450, page 38, as follows:


A tract of land described as beginning at a point on the south right of way line
of the Burlington Northern Railroad, said point being 3,216.47 feet North
00°24’28” East and 977.856 feet North 85°01’03.47” West of the Southeast Corner
of the Southwest Quarter of Section 31, Township 2 North, Range 12 West, I.M.,
Comanche County, Oklahoma;


THENCE South 00°21’22” West a distance of 382 feet;


THENCE North 89°38’38” West a distance of 320 feet;


THENCE North 00°21’22” East a distance of 215 feet;


THENCE North 33°59’11.39” West a distance of 261.236 feet;


THENCE in an easterly direction along a curve to the left having a radius of
5779.578 feet a distance of 354.065 feet;


THENCE South 85°01’03.47” East a distance of 115.935 feet to the point of
beginning.


LITTLE ROCK, AR


Part of the West half (W 1/2) of the Northwest Quarter (NW 1/4), Northeast
Quarter (NE 1/4), Section Thirty-Five (35), Township 1 North, Range 12 West,
Pulaski County, Arkansas, more particularly described as follows: starting at
the Northwest corner of said NE 1/4, Section 35; thence South 0 degrees 5
minutes West 326.95 feet deeded (South 1 degrees 45 minutes 29 seconds West
326.95 feet measured) along the North-South center line of Section 35 to the
point of beginning; thence South 89 degrees 53 minutes East 659.8 feet deeded
(South 88 degrees 12 minutes 50 seconds East 659.80 feet measured) to a point;
thence South 0 degrees 03 minutes East 328.2 feet deeded (South 1 degrees 45
minutes 15 seconds West 328.20 feet measured) to a point; thence North 89
degrees 47 minutes West 660.6 feet deeded (North 88 degrees 06 minutes 20
seconds West 659.82 feet measured) to a point; thence North 0 degrees 05 minutes
East 326.95 feet deeded (North 1 degrees 45 minutes 29 seconds East 326.95 feet
measured) along the North-South center line of Section 35, to the point of
beginning.




--------------------------------------------------------------------------------





MEMPHIS (EM), TN


PARCEL 1:


Lots 109 and 110 of the Memphis and Shelby County Port Commission’s Industrial
Subdivision, as shown on record in Plat Book 17, Page 2, in the Register’s
Office of Shelby County, Tennessee, to which plat reference is hereby made for a
more particular description of said property.


PARCEL 2:


Lot 111 of the Memphis and Shelby County Port Commission’s Industrial
Subdivision, as shown on record in Plat Book 17, Page 2, in the Register’s
Office of Shelby County, Tennessee, to which plat reference is hereby made for a
more particular description of said property.










--------------------------------------------------------------------------------





SALINA, KS


TRACT A: A tract in the Northwest Quarter (NW 1/4) of the Northeast Quarter (NE
1/4) of Section Eleven (11), Township Fourteen (14) South, Range Three (3) West
of the 6th P.M., Saline County, Kansas, which is described as follows:


Beginning at the Northwest corner of said NE/4; thence South along the West line
of said NE/4, 378.92 feet; thence East 93.61 feet; thence North 122.22 feet;
thence S88°25’00”E, 621.84 feet to the West Right-of-Way Line of Dry Creek
Channel; thence N05°22’00”E 272.80 feet to the North line of said NE/4; thence
N89°49’26” W along said North line 740.73 feet to the point of beginning; said
property including all or a substantial portion of portion of Lot Five (5),
Block One (1), Final Plat of Hixson-Lehenbaurer Subdivision PUD, Saline County,
Kansas.


As measured:


Beginning at the Northwest corner of said NE/4; thence South along the West line
of said NE/4, 378.69 feet; thence East 93.66 feet; thence North 122.11 feet;
thence S88°31’47”E, 621.79 feet to the West Right-of-Way line of Dry Creek
Channel; thence N05°24’37”E, 271.50 feet to the North line of said NE/4; thence
N89°49’26”W along said North line 741.03 feet to the point of beginning; said
property including all or a substantial portion of Lot Five (5), Block One (1),
Final Plat of Hixson-Lehenbaurer Subdivision PUD, Saline County, Kansas.


TRACT B: A tract of land in the South Half of Section 2, Township 14 South,
Range 3 West of the 6th Principal Meridian in Saline County, Kansas more
particularly described as follows:


Beginning at the SW Corner of the SE 1/4 of Section 2, Township 14 South, Range
3 West; thence east along the south line of said SE 1/4 of an assumed bearing of
N89°15’14” E a distance of 1270.13 feet to the center of the old channel of Dry
Creek; thence along center of the channel of Dry Creek on the following
described courses; 1. N02°33’00”E, 37.00 feet; 2. N14°02’00”W, 50.00 feet; 3.
N29°34’00”W, 60.00 feet; 4. N54°55’00”W, 47.00 feet; 5. N58°46’00”W, 46.00 feet;
6. N87°32’00”W, 59.00 feet; 7. S76°50’00”W, 32.00 feet; 8. S68°24’00”W, 120.00
feet; 9. N59°38’00”W, 45.00 feet; 10. N33°27’00”W, 184.00 feet; 11. N16°40’00”E,
114.00 feet; 12. N06°13’00”W, 112.00 feet; 13. N30°57’00”E, 47.00 feet; 14.
N67°30’00”E, 57.00 feet; 15. N38°57’00”E, 43.00 feet; 16. N37°03’00”W, 38.00
feet; 17. N64°41’00”W, 96.00 feet; 18. N46°53’00”W, 54.00 feet; 19. N13°37’00”W,
87.00 feet; 20. N20°27’00”E, 56.00 feet; 21. N57°56’00”E, 45.00 feet; 22.
N78°05’00”E, 54.00 feet; 23. S79°04 ’00”E, 70.00 feet; 24. S71°11’00”E, 170.00
feet; 25. S74°29’00”E, 72.00 feet ; 26. S23°36’00”E, 52.00 feet; 27.
S01°43’00”W, 40.00 feet; 28. S13°54’00”W, 148.00 feet; 29. S05°18’00”E, 62.00
feet; 30. S47°00’00”E, 45.00 feet; 31. S71°48’00”E, 87.00 feet; 32. S88°10
’00”E, 40.00 feet; 33. N49°00’00”E, 31.00 feet; 34. N39°20’00”E, 59.00 feet; 35.
N00°18’00”E, 45.00 feet; 36. N03°28’00”W, 121.00 feet; 37. N10°48 ’00”E, 102.00
feet; 38. N10°12’00”E, 120.00 feet; 39. N04°06’00”W, 24.71 feet; thence leaving
the center of the channel of Dry Creek S89°15’14”W, 1714.94 feet to a point on
the Easterly right-of-way of the Union Pacific Railroad; thence S11°37’44”E,
along said Easterly right-of-way 962.19 feet to a point on the South line of the
SW 1/4 of said Section 2; thence N89°36’26”E, 108.58 feet back to the Point of
Beginning.






--------------------------------------------------------------------------------





GARDEN CITY, GEORGIA


ALL that certain lot, tract or parcel of land situated, lying and being in
Chatham County, Georgia, being known as Lot ‘B’, Koch Fuels, a portion of the
Foundation Tract and being more particularly described as follows:


Commencing at a point at the intersection of the northern right-of-way line of
Foundation Road and the eastern right-of-way of U.S. Highway 17 thence along a
paved road (Foundation Road) in a northeasterly direction 2545 feet more or less
to a point on the northern right-of-way of Norfolk Southern Railroad; thence
along said right-of-way North 48°31’41” East a distance of 183.49 feet to an
iron rod, the Point of Beginning; thence departing said right-of-way North
00°29’22” West a distance of 281.37 feet to a “PK” Nail; thence North 48°31 ‘36”
East a distance of 890.55 feet to a railroad iron; thence South 41 ‘28’55” East
a distance of 281.37 feet to a railroad iron on the northern right-of-way line
of Norfolk Southern Railroad; thence along said right-of-way South 48°31 ‘41”
West a distance of 887.05 feet to an iron rod, the said Point of Beginning.


Said parcel contains 250,075.26 square feet (5.74 acre).


The parcel as a whole is bounded on the west by lands now or formerly owned by
Carroll & Carroll, Inc., on the north by lands now or formerly owned by Southern
Region Industrial Realty, Inc., on the east by lands now or formerly owned by
Savannah Economic Development, and on the south by Norfolk Southern Railroad.
This is the same property described in Exhibit A in the title commitment
50214.04 by LandAmerica Lawyers Title dated February 24, 2005.


TOGETHER WITH easement rights set forth in the following:


a.    Access Easement Agreement by and between Carroll & Carroll, Inc. and Koch
Materials Company, dated December 11, 1995, filed January 30, 1996, recorded in
Deed Book 176-V, Page 632, Chatham County records; and


b.    Right of Way Agreement by and between Imbrie Securities Company, Ltd.
Mexican Petroleum Corporation of Georgia and Southern Building Products
Corporation, dated September 20, 1929, recorded in Deed Book 25-W, Page 491,
aforesaid records.








--------------------------------------------------------------------------------






Exhibit A-2


RAIL LEASES


Dodge City, Kansas


Lease of Land (Short Term) (Contract No. 157011) between The Atchison, Topeka
and Santa Fe Railway Company, predecessor in interest to The Burlington and
Northern Santa Fe Railway Company, and Kansas Emulsions, Inc., predecessor in
interest to SemMaterials, L.P., dated February 12, 1979, as amended.


Memphis (EM), Tennessee


Lease between The Memphis Grain and Hay Association and Southern States Asphalt
Co., a division of Ashland Oil, Inc., predecessor in interest to SemMaterials,
L.P., dated April 24, 1989.






--------------------------------------------------------------------------------






EXHIBIT A-3
UNDERLYING LEASES




Parsons, TN


Master Lease:


Lease Agreement dated effective as of May 1, 2003 between Nancy Ivey, Joe T.
Burton,
James H. Burton, Sarah Vise, Lori Duke, Kirn Parks (collectively, "Master
Lessor") and
Koch Materials Company


Amendment to Lease Agreement dated effective as of May 1, 2003 between Nancy
Ivey, Joe T. Burton, James H. Burton, Sarah Vise, Lori Duke, Kim Parks and Koch
Materials Company


Memorandum of Lease dated September 27, 2005 executed by SernMaterials, L.P.,
recorded in Book 209, Page 730 of the Register's Office of Decatur County,
Tennessee


Assignment and Assumption of Lease Agreement dated February 20, 2008, between
SernMaterials, L.P. and SernMaterials Energy Partners, L.L.C., recorded in Book
240, Page 206 of the Register's Office of Decatur County, Tennessee


Assignment and Assumption of Retained Leasehold Rights, effective March 31,
2009, between SernMaterials, L.P. and SernMaterials Energy Partners, L.L.C.,
recorded in Book 249, Page 129 of the Register's Office of Decatur County,
Tennessee


Facility Legal Description:
Tract 1:


Land lying in the Seventh Civil District, Decatur County, Tennessee, North of
Tennessee State Highway 100 and West of the Tennessee River and being more
particularly described as follows:


Beginning at a 1/2 inch iron pin (found), said pin being the Southeasterly comer
of the Sarah Vise property as described in Deed Book 168 Page 901 and also being
in the Northerly right-of-way for Tennessee State Highway 100, right of way
varies; thence with the Southerly boundary of said Vise property North 69
Degrees 00 Minutes 46 Seconds West a distance of 100.06 feet to a PK nail
(found); thence continuing with said Vise boundary North 26 Degrees 22 Minutes
24 Seconds East a distance of 100.06 feet to an iron pin (found) said pin being
the Northwesterly comer of said Vise and also being the Northeasterly comer of
the A. A. Burton property as shown on the tax assessor's map 54 parcel 14 and
being the True Point of Beginning; thence with said Burton property North 69
Degrees 58 Minutes 07 Seconds West a distance of 100.00 feet being the
Northwesterly comer of said Burton and also being in the boundary of the Joe
Burton, et al property as described in Deed Book 65 Page 131; thence continuing
with said Burton property North 69 Degrees 58 Minutes 07 Seconds West a distance
of 224.06 feet to an iron pin (set) capped and stamped Southern States Survey
hereinafter iron pin (set); thence South 21 Degrees 41 Minutes 00 Seconds West a
distance of 100 feet to an iron pin (set) said pin being in the Northerly
right-of-way for Tennessee State Highway 100, right of way varies; North 70
Degrees 03 Minutes 07 Seconds West a distance of 70.00 feet to an iron pin (set)
said pin being the Southwesterly comer of the herein described Lease tract;
thence with said Lease boundary North 15 Degrees 03 Minutes 00 Seconds East a
distance of 792.29 feet to an iron pin (found) said pin being the Northwesterly
comer of said Lease tract; thence South 84 Degrees 59 Minutes 30 Seconds East a
distance of 354.54 feet to an iron pipe




--------------------------------------------------------------------------------





(found) said pipe being located in the westerly boundary of the David W. Reed
property as described in Deed Book 95 Page 361 and also being the Northeasterly
comer of said Lease Tract; thence with the westerly boundary of said Reed
property South 01 Degrees 01 Minutes 00 Seconds West a distance of 414.44 to an
angle iron post (found) said post being the Southwesterly corner of said Reed
property and also being the Northwesterly comer of the U.S. T.V.A. property as
shown on the Kentucky Reservation Map 208-D; thence with the Westerly boundary
of said T.V.A. property South 01 Degrees 01 Minutes 00 Seconds West 305.49 feet
to an iron pin (set); thence continuing with said T.V.A. property South 26
Degrees 19 Minutes 52 Seconds West a distance of 102. 77 feet to an iron pin
(found) said pin being the Northeasterly comer of said Sarah Vise property;
thence with the Northerly boundary of said Vise property North 69 Degrees 00
Minutes 53 Seconds West a distance of 99.98 feet to the Point of Beginning and
containing 7.84 acres more or less.


Tract 2:


Land lying in the Seventh Civil District, Decatur County, Tennessee, North of
Tennessee State Highway 100 and West of the Tennessee River and being more
particularly described as follows:


Beginning at a 1/2 inch iron pin (found), said pin being the Southeasterly comer
of the Sarah Vise property as described in Deed Book 168 Page 901 and also being
in the Northerly right-of-way for Tennessee State Highway 100, right of way
varies; thence with the Southerly boundary of said Vise property North 69
Degrees 00 Minutes 46 Seconds West a distance of 100.06 feet to a PK nail
(found) said nail being the Southeasterly comer of the A. A. Burton property as
shown on the tax assessor's map 54 parcel 14 and also being the True Point of
Beginning; thence with said Burton property North 70 Degrees 03 Minutes 41
Seconds West a distance of 100.02 feet to an iron pin (found) said pin being the
Southeasterly comer of the Joe Burton, et al property as described in Deed Book
65 Page 131; thence with said Burton property the following two calls both to
iron pins (set) capped and stamped Southern States Survey, North 70 Degrees 03
Minutes 41 Seconds West a distance of 215.87 feet and North 21 Degrees 41
Minutes 00 Seconds East a distance of 100.00 feet; thence South 69 Degrees 58
Minutes 07 Seconds East a distance of 224.06 feet to the Northwesterly comer of
said A. A. Burton property; thence South 69 Degrees 58 Minutes 07 Seconds East a
distance of 100.00 feet to an iron pin (found) at the Northwesterly comer of
said Vise property; thence South 26 Degrees 22 Minutes 24 Seconds West a
distance of 100.06 feet to the Point of Beginning and containing 0.73 acres more
or less.


Being a portion of the same property in which Ethel Burton conveyed a life
estate in 1 /2 undivided interest to A. A. Burton, remainder to Joe Tinker
Burton, Houston Burton, Betty Burton Laster and Nancy Burton Ivey, but reserving
unto herself a life estate interest by Deed of record in Book 65, Page 131,
Register's Office for Decatur County, Tennessee. Also being a portion of the
same property in which Ethel Burton conveyed a life estate in 1/2 undivided
interest to Carmon McMurry, remainder to Edward McMurry and Billie McMurry Vise,
but reserving unto herself a life estate interest by Deed of
record in Book 65, page 137, said Register's Office The said Betty Burton Laster
has since died. A Quitclaim Deed from Jerry Laster to Lori Duke and Kim Parks
was recorded in Book 184, page 679, said Register's Office. The said Billie
McMurry Vise has since died and her Last Will and Testament recorded in Book
168, page 901, said Register's Office lists Sarah Vise as her sole heir.


Tract 3:


Land lying in the Seventh Civil District, Decatur County, Tennessee, North of
Tennessee State Highway 100 and West of the Tennessee River and being more
particularly described as follows:






--------------------------------------------------------------------------------





Beginning at a 1/2 inch iron pin (found), said pin being the Southeasterly
corner of the Sarah Vise property as described in Deed Book 168 Page 901 and
also being in the Northerly right-of-way for Tennessee State Highway 100, right
of way varies; thence with the Southerly boundary of said Vise property North 69
Degrees 00 Minutes 46 Seconds West a distance of 100.06 to a PK nail (found)
said nail being the Southeasterly corner of the A. A. Burton property as shown
on the tax assessor's map 54 parcel 14; thence with said Burton property North
26 Degrees 22 Minutes 24 East a distance of 100.06 feet to an iron pin (found)
in the southerly boundary of the Joe Burton property as described in Deed Book
65 Page 131; thence with said Burton property South 69 Degrees 00 Minutes 53
East a distance of 99.98 feet to an iron pin (found) said pin being the
Southwesterly corner of the U.S. T.V.A. property as shown on the Kentucky
Reservation Map 208-D; thence South 26 Degrees 19 Minutes 52 West a distance of
100.06 feet to the Point of Beginning and containing 0.23 acres more or less.


Being a portion of the same property conveyed to Carmon McMurry, reserving a
life estate in Ethel Burton, by Deed of record in Book 65, Page 138, Register's
Office for Decatur County, Tennessee.




--------------------------------------------------------------------------------





El Dorado, KS


Master License


License dated as of July 12, 1985 between the Atchison, Topeka and Santa Fe
Railway Company and Kansas Emulsions, Inc.


Assignment Contract dated December 26, 1986 between the Atchison, Topeka and
Santa Fe Railway Company, Kansas Emulsions, Inc., and Bituminous Materials
Company, Inc.


Consent to Sublicense dated December 26, 1986 between the Atchison, Topeka and
Santa Fe Railway Company, Bituminous Materials Company, Inc., and Riffe
Petroleum Company


Supplemental Agreement dated June 3, 1987 between the Atchison, Topeka and Santa
Fe Railway Company and Bituminous Materials Company, Inc.


Letter Agreement dated March 1, 1988 between the Atchison, Topeka and Santa Fe
Railway Company and Elf Asphalt, Inc.


Letter Agreement dated February 24, 1993 between the Atchison, Topeka and Santa
Fe Railway Company and Elf Asphalt, Inc.


Lease Assignment and Assumption Agreement, dated 2005, by and among Koch
Materials, LLC, SemMaterials, L.P., and the Atchison, Topeka and Santa Fe
Railway Company


Assignment and Assumption of Lease Agreement dated as of February 20, 2008
between SemMaterials, L.P., SemMaterials Energy partners, L.L.C. and the
Atchison, Topeka and Santa Fe Railway Company


Assignment and Assumption of Retained Leasehold Rights, effective March 31,
2009, between SemMaterials, L.P. and SemMaterials Energy Partners, L.L.C.


Facility Legal Description


A tract of land located in the Railroad right-of-way in a portion of in the West
Half of the SW1/4 of Section 36, Township 25, Range 5, East of the 6thP.M.,
Butler County, Kansas, being more particularly described as follows:


Commencing at the North right-of-way line of Track No. 39 and the East
right-of-way line of Oak Street; thence S 00°00'00" W, along said East
right-of-way line, a distance of 85.00 feet to the Point of Beginning; thence S
69°12'21" E, a distance of 282.35 feet; thence N 85°16'45" E, a distance of
195.00 feet; thence N 11 °14'23" W, a distance of 64.00 feet to a point
approximately 9 feet South of the centerline of Track No. 39; thence along a
curve to the left, having a radius of 1151.44 feet, an arc length of 511.00
feet, and a chord bearing and distance N 72°06' 17" E, 506.82 feet; thence S
33°35' 17" E, a distance of 136.00 feet to a point approximately 9 feet West of
the centerline of the Track No. 46; thence S 29°08'37" W a distance of 45.36
feet; thence along a curve to the left, having a radius of 1023.07 feet, an arc
length of 208.42 feet, and a chord bearing and distance of S 20°52'31" W, 208.14
feet; thence a curve to the left, having a radius of 4159.36 feet, an arc length
of 133.10 feet, a chord bearing a distance of S 16°14'49" W, 133.10 feet; thence
N 89°26'58" W, a distance of 448.00 feet; thence N 55°48'40" W, a distance of
510.00 to the East right-of-way line of Oak Street; thence N 00°00'00" E, along
said right-of-way line, a distance of 50.00 feet to the Point of Beginning.
Containing 5.61 acres.




--------------------------------------------------------------------------------







Catoosa, OK


Master Lease


Lease Agreement dated November 1, 2001 between the City of Tulsa-Rogers County
Port Authority ("Master Lessor") and Koch Materials Company


As evidenced by: Memorandum of Lease, recorded in Book 1967, Page 862 of the
records of Rogers County, Oklahoma


Lease Assignment and Assumption Agreement dated as of May 31, 2005 between Koch
Materials, L.L.C., SemMaterials, L.P. and the City of Tulsa-Rogers County Port
Authority


First Amendment of Lease Agreement dated as of November 1, 2006 between
SemMaterials, L.P. and the City of Tulsa-Rogers County Port Authority


Assignment and Assumption of Lease Agreement dated as of February 20, 2008,
among SemMaterials, L.P., SemMaterials Energy Partners, L.L.C. and City of
Tulsa-Rogers County Port Authority, filed July 22, 2008, recorded in Book 1967,
Page 875 of the records of Rogers County, Oklahoma


Assignment and Assumption of Retained Leasehold Rights dated effective as of
March 31, 2009, between SemMaterials, L.P. and SemMaterials Energy Partners,
L.L.C., recorded in Book 202, Page 522 of the records of Rogers County, Oklahoma


Facility Legal Description


A tract of land in Section 6, Township 20 North, Range 15 East of the Indian
Base and Meridian, Rogers County, Oklahoma, according to the U.S. Government
Survey thereof, more particularly described as follows, to wit:


Beginning at a point 13.80 feet due West and 3,564.35 feet due North of the
Southeast comer of said Section 6; thence due West a distance of 517.64 feet.
Thence on a curve to the left having a radius of 1,617.39 feet, a distance of
32.36 feet; thence N 00° 13' 19" W a distance of 400.32 feet; thence due East a
distance of 550.00 feet; thence S 00° 13' 19" E a distance of 400.00 feet to the
point of beginning.






--------------------------------------------------------------------------------





Ardmore, OK


Master Lease #1


Lease dated as of February 3, 2004 between Bacon Incorporated and Koch Materials
Company


Memorandum of Lease executed by SemMaterials, L.P. dated February 19, 2008


Assignment and Assumption of Lease Agreement dated February 20, 2008 executed by
SemMaterials, L.P. in favor of SemMaterials Energy Partners, L.L.C.


Assignment and Assumption of Retained Leasehold Rights dated effective as of
March 31, 2009, between SemMaterials, L.P. and SemMaterials Energy Partners,
L.L.C.


Facility Legal Description #1


Tract 2, Lots 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 32, 33, 34,
35, 36, 37, 38 and 39, all in Block 20, Industrial Addition of the City of
Ardmore; Carter County, State of Oklahoma, according to the recorded plat
thereof.


Master Lease #2


Lease dated as of July 29, 1983 between Margaret Banker Bacon, O.G. Bacon, III,
Jane Bacon Reddick, and Riffe Petroleum Company


First Amendment to Lease dated as of January 1, 1990 between O.G. Bacon, III,
Jane Bacon Reddick, and Elf Asphalt, Inc.


Second Amendment to Lease dated as of December 15, 1993 between O.G. Bacon, III,
Jane Bacon Reddick, and Koch Materials Company


Third Amendment to Lease dated as of January 1, 1999 between O.G. Bacon, III,
Jane Bacon Reddick, and Koch Materials Company


Fourth Amendment to Lease dated as of January 1, 2004 between O.G. Bacon, III,
Jane Bacon Reddick, and Koch Materials Company


Memorandum of Lease executed by SemMaterials, L.P. dated February 19, 2008


Assignment and Assumption of Lease Agreement dated February 20, 2008 executed by
SemMaterials, L.P. in favor of SemMaterials Energy Partners, L.L.C.


Assignment and Assumption of Retained Leasehold Rights dated effective as of
March 31, 2009, between SemMaterials, L.P. and SemMaterials Energy Partners,
L.L.C.


Facility Legal Description #2


Tract 1, Lots 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30 and 31 all in Block
20, Industrial Addition to the City of Ardmore; Carter County, State of
Oklahoma, according to the recorded plat thereof






--------------------------------------------------------------------------------





Master Lease #3


Lease dated as of February 3, 2004 between Bacon Incorporated and Koch Materials
Company


Memorandum of Lease executed by SemMaterials, L.P. dated February 19, 2008


Assignment and Assumption of Lease Agreement dated February 20, 2008 executed by
SemMaterials, L.P. in favor of SemMaterials Energy Partners, L.L.C.


Assignment and Assumption of Retained Leasehold Rights dated effective as of
March 31, 2009, between SemMaterials, L.P. and SemMaterials Energy Partners,
L.L.C.


Facility Legal Description #3


Tract 2, Lots 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 32, 33, 34,
35, 36, 37, 38 and 39, all in Block 20, Industrial Addition of the City of
Ardmore; Carter County, State of Oklahoma, according to the recorded plat
thereof.








--------------------------------------------------------------------------------






Exhibit B


Fees


Base Rental Fee:


With respect to Facilities under this Agreement, for each Contract Year Lessee
shall pay to Lessor a base rental fee (the “Base Rental Fee”) equal to a total
of $*** , as adjusted as provided in this Exhibit B. The Base Rental Fee shall
be payable in equal monthly installments. The Base Rental Fee for all Facilities
shall be payable in advance on or before the first day of each month, commencing
on January 1, 2019 and shall be prorated for any partial month during the Term.


Lessor acknowledges that on December 21, 2018, Lessee prepaid the Base Rental
Fee for the months of January, February and March, 2019, in the amount of $***,
and property taxes totaling $***. Additionally, Lessee has paid to Lessor upon
execution of this Agreement, the sum of $*** in prepayment of the Base Rental
Fee for the months of April, May, June, July, August and September, 2019. These
payments represent a discounted prepayment of Base Rental Fees for the months
indicated and are non-refundable in the event of termination of this Agreement
prior to date through which payments have been made.


In addition to the Base Rental Fee, Lessee shall pay to Lessor an amount equal
to Property Taxes and Insurance Premiums (as hereafter defined) attributable to
the Leased Premises. Lessee shall pay Property Taxes on a monthly basis with
each monthly payment equal to 1/12 of the prior year’s Property Taxes for each
Facility. After Property Taxes for the current year are paid, Lessee or Lessor,
as applicable, will pay the other Party an amount equal to the difference of the
actual Property Taxes paid for such year and the aggregate monthly payments that
have been made by Lessee for such year. Lessor shall provide reasonable backup
documentation of Property Taxes and Insurance Premiums. For purposes of this
Exhibit B, “Insurance Premiums” shall mean premiums payable by Lessor for the
property insurance which Lessor is required to carry pursuant to Section 11.6
hereof. Insurance Premiums will be invoiced on an annual basis. Lessee shall pay
all such invoiced amounts for Property Taxes and Insurance Premiums within ten
(10) days of the date of the applicable invoice.


Minimum Incentive Throughput Fee: If, in any Contract Year, Lessee fails to
produce, handle, sell, or deliver at least *** tons of Product (“Minimum
Throughput Quantity”) at the Facilities, Lessee shall pay to Lessor a fee
("Minimum Throughput Charge") representing the difference between the Minimum
Throughput Quantity and the amount of Product actually handled, produced, sold,
or delivered from the Facilities during such Contract Year (“Actual
Throughput”). The Minimum Throughput Charge shall be computed by subtracting the
Actual Throughput from the Minimum Throughput Quantity, and multiplying that
difference by $***/ton. Lessor shall calculate the Minimum Throughput Charge on
or before the thirtieth (30th) day following the end of such Contract Year and
shall issue an invoice to Lessee therefor.


Excess Throughput Charge:


An excess throughput fee (“Excess Fee”) will be applied to all Products handled,
produced, sold, or delivered exceeding the Minimum Throughput Quantity at the
Facilities (“Excess Throughput Quantity”) during the Contract Year and each
subsequent Contract Year. The Excess Fee shall be calculated as set forth in the
following table:










--------------------------------------------------------------------------------





Excess Throughput Quantity (> Minimum Throughput Quantity)
Fee (per ton) for such Throughput
Throughput of *** to *** tons
$***
Throughput of *** to *** tons
$***
Throughput > *** tons
$***



To illustrate such calculations, if Lessee handles a throughput of *** tons
during any month, Lessee would owe a total of $*** as its Excess Fee,
calculated: ($*** x *** tons) + ($*** x *** tons) +_($*** x *** tons)


For purposes of this Agreement, “Contract Year” means a period of 365
consecutive days commencing on January 1, 2019 and each successive period of 365
consecutive days during the Term of this Agreement with the exception of any
Contract Year in which February has 29 days when the period will be 366
consecutive days.


In the event that the terminal located in Austin, Texas is removed from coverage
under this Agreement, Lessee and Lessor agree to deduct $***, as adjusted as set
forth in this Attachment A, from the Base Rental Fee and to make a proportionate
adjustment to Minimum Throughput Quantity consistent with past practice. If the
removal of Austin occurs at other than the end of a Calendar Year, then the
amount to be deducted from the Base Rental Fee shall be reduced in proportion
with the number of days that have elapsed in such Calendar Year.


Utilities and Taxes:


Lessee is solely responsible for all utilities relating to the Facilities and
any associated deposits and all such utilities shall be in Lessee’s name. Lessee
will directly pay when due the actual cost of the utilities used at the
Facilities. Lessee shall be solely responsible for all costs of storing and
manufacturing asphalt products at the Facilities.


Lessee shall be responsible for, and shall indemnify and hold Lessor harmless
from and against, all taxes, including but not limited to sales, use, personal
property and income (Lessee’s) taxes generated from or otherwise related to
Lessee’s use of the Facilities.


Adjustments:


The Base Rental Fee will be escalated January 1, 2020 and every January 1st
thereafter by the percentage change, if any, in the Consumer Price Index - All
Urban Consumers - all items less food and energy (U.S. city average base 1982-84
= 100) (“CPI”), as published by the Bureau of Labor Statistics of the United
States Department of Labor, for the last two calendar years for which data is
available based on the average of the monthly CPI data for November to October
of the most current year available compared to the same months of the prior
year. In no event shall any of the fees de-escalate. The component of the Base
Rental Fee attributable to the Memphis, Tennessee terminal shall not be
escalated as set forth in this paragraph unless such terminal is used at any
time during a Contract Year, in which case the component attributable to Memphis
shall be escalated on January 1 of the year following such Contract Year.


Invoices


Customer shall pay the Base Rental Fee outlined in this Exhibit B in advance
each Month based upon the then-current Base Rental Fee. For any periods less
than one full calendar month, the monthly Base Rental Fee will be prorated for
the actual days of occupancy. Owner shall invoice Customer for all other fees on
a




--------------------------------------------------------------------------------





monthly basis or upon the expiration of a Contract Year, as applicable. All
invoices shall be paid in accordance with Section 4.2 of the Agreement.


Allocation of Base Rental Fee:


As of January 1, 2019 the Base Rental Fee is allocated among the Facilities as
set forth below:




Facility
Base Rental Fee Allocation (in US$)
Ardmore, OK
$***
Austin, TX
$***
Catoosa, OK
$***
Dodge City, KS
$***
El Dorado, KS
$***
Garden City, GA
$***
Halstead, KS
$***
Lawton, OK
$***
Little Rock, AR
$***
Memphis, TN
$***
Parson, TN
$***
Salina, KS
$***









